Exhibit 10.1

EXECUTION VERSION

US$750,000,000

CREDIT AGREEMENT

Dated as of December 12, 2019

among

NEWS CORPORATION,

as Administrative Borrower,

and

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

BOFA SECURITIES, INC.

CITIBANK, N.A.

and

BANK OF CHINA, NEW YORK BRANCH

as Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC.

CITIBANK, N.A.

and

BANK OF CHINA, NEW YORK BRANCH

as Joint Lead Arrangers and Joint Bookrunners

and

GOLDMAN SACHS BANK USA,

HSBC SECURITIES (USA) INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

MUFG BANK, LTD.

and

DEUTSCHE BANK SECURITIES INC.

as Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I        DEFINITIONS AND ACCOUNTING TERMS       

SECTION 1.01.

  Certain Defined Terms      1  

SECTION 1.02.

  Computation of Time Periods      33  

SECTION 1.03.

  Accounting Terms      33  

SECTION 1.04.

  Currency Equivalents Generally      34  

SECTION 1.05.

  Subsidiary Borrowers      34  

SECTION 1.06.

  Administrative Borrower      36  

SECTION 1.07.

  Australian Banking Code of Practice      36  

SECTION 1.08.

  Divisions      36  

SECTION 1.09.

  Interest Rates; LIBOR Notification      36   ARTICLE II    AMOUNTS AND TERMS
OF THE ADVANCES AND LETTERS OF CREDIT   

SECTION 2.01.

  The Advances and Letters of Credit      37  

SECTION 2.02.

  Making the Advances      38  

SECTION 2.03.

  Issuance of and Drawings and Reimbursement Under Letters of Credit      40  

SECTION 2.04.

  Fees      43  

SECTION 2.05.

  Optional Termination or Reduction of the Commitments      44  

SECTION 2.06.

  Repayment of Advances      44  

SECTION 2.07.

  Interest on Advances      45  

SECTION 2.08.

  Interest Rate Determination      46  

SECTION 2.09.

  Optional Conversion of Advances      48  

SECTION 2.10.

  Prepayments of Advances      48  

SECTION 2.11.

  Increased Costs      49  

SECTION 2.12.

  Illegality      50  

SECTION 2.13.

  Payments and Computations      51  

SECTION 2.14.

  Taxes      52  

SECTION 2.15.

  Sharing of Payments, Etc.      58  

SECTION 2.16.

  Evidence of Debt      59  

SECTION 2.17.

  Use of Proceeds      59  

SECTION 2.18.

  Increase in the Aggregate Revolving Credit Commitments      59  

SECTION 2.19.

  Extension of Termination Date      61  

SECTION 2.20.

  Defaulting Lenders      63  

SECTION 2.21.

  Replacement of Lenders or Issuing Banks      64  

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE III        CONDITIONS TO EFFECTIVENESS AND LENDING     
 

SECTION 3.01.

  Conditions Precedent to Effectiveness of Section 2.01      66  

SECTION 3.02.

  Conditions Precedent to Each Borrowing, Issuance, Renewal, Commitment Increase
and Extension Date      67  

SECTION 3.03.

  Determinations Under Section 3.01      68   ARTICLE IV    REPRESENTATIONS AND
WARRANTIES   

SECTION 4.01.

  Representations and Warranties of the Loan Parties      68   ARTICLE V   
COVENANTS OF THE LOAN PARTIES   

SECTION 5.01.

  Affirmative Covenants      70  

SECTION 5.02.

  Negative Covenants      74  

SECTION 5.03.

  Financial Covenant      78   ARTICLE VI    EVENTS OF DEFAULT   

SECTION 6.01.

  Events of Default      78  

SECTION 6.02.

  Actions in Respect of the Letters of Credit upon Default      80   ARTICLE VII
   THE ADMINISTRATIVE AGENT    ARTICLE VIII    MISCELLANEOUS   

SECTION 8.01.

  Amendments, Etc.      84  

SECTION 8.02.

  Notices, Etc.      85  

SECTION 8.03.

  No Waiver; Remedies      86  

SECTION 8.04.

  Costs and Expenses      86  

SECTION 8.05.

  Right of Setoff      88  

SECTION 8.06.

  Binding Effect      89  

SECTION 8.07.

  Assignments and Participations      89  

SECTION 8.08.

  Confidentiality      93  

SECTION 8.09.

  Governing Law      94  

SECTION 8.10.

  Execution in Counterparts          94  

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 8.11.

  Jurisdiction, Etc.      94  

SECTION 8.12.

  No Liability of the Issuing Banks      95  

SECTION 8.13.

  Judgment      95  

SECTION 8.14.

  Patriot Act      96  

SECTION 8.15.

  Material Non-Public Information      96  

SECTION 8.16.

  Indemnification by Lenders      96  

SECTION 8.17.

  No Fiduciary Duties      97  

SECTION 8.18.

  Waiver of Jury Trial      98  

SECTION 8.19.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      98  

 

Schedules       Schedule I    –      Commitments Schedule II    –     
Administrative Agent’s Office Schedule 5.01(h)    –      Existing Transactions
with Affiliates Schedule 5.02(a)    –      Existing Liens Schedule 5.02(e)   
–      Existing Debt

Exhibits

 

Exhibit A    –      Form of Note Exhibit B    –      Form of Notice of Borrowing
Exhibit C    –      Form of Assignment and Assumption Exhibit D    –      Form
of Non-Bank Tax Certificate

 

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of December 12, 2019

NEWS CORPORATION, a Delaware corporation (the “Administrative Borrower”), the
Lenders (as defined herein), the initial issuing banks (the “Initial Issuing
Banks”) listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A. (the
“Administrative Agent”) for the Lenders (as hereinafter defined) and the other
financial institutions or parties from time to time party hereto, agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Adjusted Operating Income” means, for any period, without duplication,
Consolidated Operating Income plus Consolidated depreciation expense plus
Consolidated amortization expense, plus all Cash Distributions other than from
Subsidiaries plus, to the extent included in Consolidated Operating Income, any
non-cash impairments or write-offs of depreciable or amortizable assets relating
to property, plant, equipment or intangible assets or impairments or write-offs
of goodwill, in each case as determined with respect to the Administrative
Borrower and its Subsidiaries in accordance with GAAP for such period plus, to
the extent included in Consolidated Operating Income, (i) non-cash restructuring
expenses and charges (except to the extent representing an accrual for a future
cash expenditure) and (ii) other restructuring expenses and charges not to
exceed, in the aggregate pursuant to this subclause (ii), the lesser of
$100,000,000 and 10% of Adjusted Operating Income in any Rolling Period plus any
non-cash costs or expenses incurred by the Administrative Borrower or its
Subsidiaries pursuant to any management equity plan or stock option plan, plus
expenses and charges in connection with the U.K. Newspaper Matters (as described
in the Administrative Borrower’s Annual Report on Form 10-K for the fiscal year
ended June 30, 2013) incurred (i) on or prior to June 30, 2013 or (ii) after
June 30, 2013 in an amount not to exceed $300,000,000 in the aggregate plus
other litigation expenses and charges (net of any income or gains from other
litigation during the applicable Rolling Period) not to exceed, in the
aggregate, the lesser of $180,000,000 and 20% of Adjusted Operating Income in
any Rolling Period; provided that Adjusted Operating Income will be adjusted for
non-cash amortization changes in accounting estimates in relation to the change
from straight line to accelerated amortization for certain entertainment
programming inventory in an aggregate amount in any fiscal year that is not to
exceed (i) for the fiscal year ending June 30, 2020, A$62,000,000, (ii) for the
fiscal year ending June 30, 2021, A$30,000,000, (iii) for the fiscal year ending
June 30, 2022, A$12,000,000 and (iv) thereafter, $0.

For purposes of calculating Adjusted Operating Income for any Rolling Period in
connection with the determination of compliance with Section 5.03(a), if during
such Rolling Period any member of the Reporting Group shall have made a Material
Acquisition or a Material Disposition, Adjusted Operating Income for such
Rolling Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition or Material Disposition occurred on the first day of
such Rolling Period.



--------------------------------------------------------------------------------

“Adjusted Operating Income Net Leverage Ratio” means, for any period, (i) the
aggregate principal amount, without duplication, of (A) Consolidated Debt of the
Administrative Borrower described in clauses (a), (c) and (e) of the definition
of Debt plus (B) preference shares that constitute debt under GAAP of the
Administrative Borrower and its Subsidiaries less (C) cash and cash equivalents
of the Administrative Borrower and its Subsidiaries as of such date of
determination in an aggregate principal amount in excess of $500,000,000 to
(ii) Consolidated Adjusted Operating Income of the Administrative Borrower.

“Administrative Agent Parties” has the meaning specified in Section 8.02(d).

“Administrative Agent’s Account” means the relevant account as may be notified
by the Administrative Agent to the Administrative Borrower and the Lenders from
time to time.

“Administrative Agent’s Office” means the office identified on Schedule II or
such other office as may be notified by the Administrative Agent to the
Administrative Borrower and the Lenders from time to time.

“Administrative Borrower” has the meaning specified in the preamble.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person; provided that any Person that
would be an Affiliate solely by reason of the fact that a director or officer of
such Person is also a director or officer of a member of the Reporting Group
shall be deemed not to be an Affiliate for purposes of this definition. For
purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
(other than with respect to the Murdoch Family Trust) means the possession,
direct or indirect, of the power to vote 20% or more of the Voting Stock of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Stock, by contract or
otherwise.

“Agent” means any of the Arrangers, the Syndication Agents and the
Administrative Agent and “Agents” means any two or more of the foregoing, as the
context may require.

“Agreement” means this Credit Agreement, as it may be amended, supplemented or
otherwise modified from time to time in accordance with Section 8.01.

“Alternative Currency” means each of Euro, Sterling, Australian Dollars,
Canadian Dollars, and each other currency as shall be agreed from time to time
among the Administrative Agent, each Lender, each applicable Issuing Bank and
the Administrative Borrower.

 

-2-



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Administrative Borrower or its Subsidiaries from
time to time concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance denominated in
Dollars and such Lender’s applicable Eurodollar Lending Office in the case of a
Eurodollar Rate Advance or a Base Rate Advance denominated in Canadian Dollars,
any of which office may be changed by such Lender by prior written notice to the
Administrative Agent.

“Applicable Margin” means as of any date, a percentage per annum set forth in
the table below determined by the Adjusted Operating Income Net Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 5.01(i); provided that Pricing Level I
as set forth below shall apply until delivery by the Administrative Borrower to
the Administrative Agent of the Compliance Certificate for the first fiscal
quarter completed after the Effective Date pursuant to Section 5.01(i):

 

Pricing Level

  

Adjusted Operating

Income Net

Leverage Ratio

  

Applicable Margin

for

Eurodollar

Rate Advances

  

Applicable Margin

for

Base Rate

Advances

  

Commitment

Fees

I

   < 1.0x    1.375%    0.375%    0.20%

II

   ³ 1.0x and < 1.5x    1.50%    0.50%    0.225%

III

   ³ 1.5x and < 2.0x    1.75%    0.75%    0.250%

IV

   ³ 2.0x and < 2.5x    2.00%    1.00%    0.275%

V

   ³ 2.5x    2.25%    1.25%    0.300%

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Adjusted
Operating Income Net Leverage Ratio set forth in any Compliance Certificate
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Margin that is less than that which would have been
applicable had the Adjusted Operating Income Net Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Margin”
for any day occurring within the period covered by such Compliance Certificate
shall retroactively be deemed to be the relevant percentage as based upon the
accurately determined Adjusted Operating Income Net Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
Administrative Borrower for the relevant period pursuant to Section 2.04 and
Section 2.07 as a result of the miscalculation of the Adjusted Operating Income
Net Leverage Ratio shall be deemed to be (and shall be) due and payable under
the relevant provisions of Section 2.04 and Section 2.07, as applicable, at the
time the interest or fees for such period were required to be paid pursuant to
such Section (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.07(b), in accordance with the terms of this
Agreement).

 

-3-



--------------------------------------------------------------------------------

“Arrangers” means the Joint Lead Arrangers and Joint Bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
records generated by the use of an electronic platform) approved by the
Administrative Agent.

“Assuming Lender” has the meaning specified in Section 2.18(b).

“Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).

“Attributable Debt” means, at any time, in connection with any sale and
leaseback transaction, the product of (i) the net proceeds from such sale and
leaseback transaction times (ii) a fraction, the numerator of which is the
number of days of the term of the lease relating to the property involved in
such sale and leaseback transaction (without regard to any options to renew or
extend such term) remaining at the date of the making of such calculation and
the denominator of which is the number of days of the term of such lease
measured from the first day of such term.

“Australia” means the Commonwealth of Australia.

“Australian Corporations Law” means the Corporations Act 2001 of Australia, as
it may be amended from time to time.

“Australian Dollar”, “AUD” and “A$” means the lawful currency of Australia.

“Australian Insolvency Event” means in respect of an Australian Person, any of
the following events:

 

  (a)

the corporation:

 

  (i)

except for the purpose of a solvent reconstruction, restructure or amalgamation,
resolves to enter into, or enters into, a creditors scheme of arrangement, a
deed of company arrangement, compromise or composition with its creditors or an
assignment for their benefit;

 

  (ii)

proposes or is subject to a moratorium of its debts; or

 

  (iii)

takes proceedings or actions similar to those mentioned in this paragraph as a
result of which the corporation’s assets are, or are proposed to be, submitted
to the control of its creditors; and

 

  (b)

the corporation is unable to pay all of its debts as and when they become due
and payable or is insolvent within the meaning of section 95A of the Australian
Corporations Act.

“Australian Loan Party” means each Loan Party that is organized or incorporated
under the laws of the Commonwealth of Australia or any state or territory
thereof or is otherwise resident in Australia for the purposes of the Australian
Tax Act. A reference in this Agreement to an Australian Loan Party includes a
reference to the Administrative Borrower, a guarantor of any such Loan Party, or
any other entity acting on behalf of any such Loan Party as required.

 

-4-



--------------------------------------------------------------------------------

“Australian Person” means each Australian Loan Party and each Significant
Subsidiary that is organized or incorporated under the laws of the Commonwealth
of Australia or any state or territory thereof.

“Australian Qualifying Lender” means:

(a) a Lender which is an Australian Treaty Lender; or

(b) a Lender which will derive any interest payable under a Loan Document in
carrying on a business in Australia at or through a permanent establishment in
Australia; or

(c) a Lender that is otherwise able to rely upon an exemption from Australian
Withholding Tax,

such that no Australian Withholding Tax will apply to such interest.

“Australian Tax Act” means the Income Tax Assessment Act 1936 (Cth) (Australia),
the Income Tax Assessment Act 1997 (Cth) (Australia) or the Taxation
Administration Act 1953 (Cth) (Australia), as applicable.

“Australian Tax Deduction” means a deduction or withholding (including
Australian Withholding Tax) for or on account of Taxes imposed by Australia from
a payment under any Loan Document.

“Australian Treaty Lender” means a Lender which: (i) is treated as a resident of
an Australian Treaty State for the purposes of the relevant Australian Treaty;
(ii) does not carry on a business in Australia through a permanent establishment
with which that Lender’s participation under the Loan Documents is effectively
connected; and (iii) fulfils any conditions which must be fulfilled under the
relevant Australian Treaty for residents of that Australian Treaty State to
obtain full exemption from Australian taxation on payments of interest (as
defined in Division 11A of the Australian Tax Act) under the Loan Documents.

“Australian Treaty State” means a jurisdiction having a double taxation
agreement (an “Australian Treaty”) with Australia which makes provision for full
exemption from tax imposed by Australia on interest payments for the purposes of
Australian Withholding Tax.

“Australian Withholding Tax” means any Australian Taxes required to be withheld
or deducted from any interest or other payment under Division 11A of Part III of
the Australian Tax Act or Subdivision 12-F of Schedule 1 to the Tax
Administration Act 1953 (Cth) (Australia).

“Available Amount” of any Letter of Credit means, at any time, the maximum
Dollar Equivalent amount available to be drawn under such Letter of Credit at
such time (assuming compliance at such time with all conditions to drawing);
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any L/C Related Documents, provides for one or more automatic
increases in the stated amount thereof, the Available Amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

-5-



--------------------------------------------------------------------------------

“BAFT-IFSA” has the meaning specified in Section 2.03(f).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to:

 

  (a)

with respect to Advances denominated in Dollars, the highest of:

(i) the Prime Rate in effect on such day,

(ii) the NYFRB Rate in effect on such day plus 1⁄2 of 1%; and

(iii) the Eurodollar Rate for Dollar deposits for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that for the purpose of this definition, the
Eurodollar Rate for any day shall be based on the LIBOR Screen Rate for Dollar
deposits (or if such LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day;

; provided that, (x) any change in such Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurodollar Rate, respectively, (y) if such Base Rate is being used as an
alternate rate of interest pursuant to Section 2.08 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.08(d)), then
the Base Rate shall be the greater of clauses (i) and (ii) above and shall be
determined without reference to clause (iii) above and (z), if the Base Rate as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00% for purposes of this Agreement; and

 

  (b)

with respect to Advances denominated in Canadian Dollars, the highest of:

(i) the Canadian Base Rate; and

(ii) the CDOR Rate for a one month Interest Period on such date (or, if such day
is not a Business Day, the immediately preceding Business Day) plus 1%;

; provided that, (x) any change in such Base Rate due to a change in the rates
set forth in clauses (i) or (ii) above shall be effective from and including the
effective date of such change, (y) if such Base Rate is being used as an
alternate rate of interest pursuant to Section 2.08 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.08(d)), then
such Base Rate shall be by reference to clause (i) above and shall be determined
without reference to clause (ii) above and (z) if such Base Rate as determined
pursuant to the foregoing would be less than 1.00%, such rate shall be deemed to
be 1.00% for purposes of this Agreement;

 

-6-



--------------------------------------------------------------------------------

“Base Rate Advance” means an Advance that bears interest at a rate based on the
Base Rate.

“BBR Screen Rate” shall mean, with respect to any Advance in Australian Dollars
for any Interest Period, the Australian Bank Bill Swap Reference Rate (Bid)
administered by ASX Benchmarks Pty Limited (ACN 616 075 417) (or any other
Person that takes over the administration of such rate) for Australian Dollar
bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Thomson Reuters screen (or, in the event such rate
does not appear on such Reuters page, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion in
consultation with the Administrative Borrower) at or about 11:00 a.m. (Sydney,
Australia time) on the first day of such Interest Period; provided that if the
BBR Screen Rate as determined above would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which, in the case of Dollars, may be a SOFR-Based Rate) that has been selected
by the Administrative Agent and the Administrative Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the Eurodollar Rate for syndicated credit
facilities denominated in the applicable currency and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided, further, that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Administrative Borrower giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the applicable Eurodollar Rate
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the applicable Eurodollar Rate
with the applicable Unadjusted Benchmark Replacement for syndicated credit
facilities denominated in the relevant currency at such time (for the avoidance
of doubt, such Benchmark Replacement Adjustment shall not be in the form of a
reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially

 

-7-



--------------------------------------------------------------------------------

consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means, with respect to any currency, the earlier to
occur of the following events with respect to the Eurodollar Rate for such
currency:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein for such currency and (b) the date on which the
administrator of the relevant Screen Rate permanently or indefinitely ceases to
provide such Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein with respect to the applicable Eurodollar Rate.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate for any currency:

(1) a public statement or publication of information by or on behalf of the
administrator of the relevant Screen Rate announcing that such administrator has
ceased or will cease to provide such Screen Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide such Screen Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the relevant Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the relevant Screen Rate, a resolution authority with jurisdiction over the
administrator for the relevant Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the relevant
Screen Rate, in each case which states that the administrator of the relevant
Screen Rate has ceased or will cease to provide such Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide such Screen Rate;
and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the relevant Screen Rate announcing that the
LIBOR Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event (or if the expected date of such prospective event is fewer than
90 days after such statement or publication, the date of such statement or
publication) and (b) in the case of an Early Opt-in Election, the date specified
by the Administrative Agent or the Required Lenders, as applicable, by notice to
the Administrative Borrower, the Administrative Agent (in the case of such
notice by the Required Lenders) and the Lenders.

 

-8-



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate for any currency and solely to the extent that such Eurodollar Rate has not
been replaced with a Benchmark Replacement, the period (x) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the relevant Eurodollar Rate for all purposes hereunder
in accordance with Section 2.08 and (y) ending at the time that a Benchmark
Replacement has replaced such Eurodollar Rate for all purposes hereunder
pursuant to Section 2.08.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” means the Administrative Borrower, individually, any Subsidiary
Borrower pursuant to Section 1.05, individually, as the context may require and,
collectively, the “Borrowers”.

“Borrower Information” has the meaning specified in Section 8.08.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
currency and Type and, in the case of Eurodollar Rate Advances, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01 or 2.03.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$10,000,000, (b) in the case of a Borrowing denominated in Euro, €10,000,000,
(c) in the case of a Borrowing denominated in Sterling, £10,000,000, (d) in the
case of a Borrowing denominated in Australian Dollars, AUD$10,000,000 and (f) in
the case of a Borrowing denominated in Canadian Dollars, C$10,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000, (c) in the case of a Borrowing denominated in Sterling, £1,000,000,
(d) in the case of a Borrowing denominated in Australian Dollars, AUD$1,000,000
and (f) in the case of a Borrowing denominated in Canadian Dollars, C$1,000,000.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurodollar Rate Advance for a
LIBOR Quoted Currency, the term “Business Day” shall also exclude any day on
which banks are not open for general business in London; and in addition, with
respect to any date for the payment or purchase of, or the fixing of an interest
rate in relation to, any Non-Quoted Currency, the term “Business Day” shall also
exclude any day on which banks are not open

 

-9-



--------------------------------------------------------------------------------

for general business in the principal financial center of the country of that
currency and, if the Borrowings or Letters of Credit which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
Euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro.

“Canadian Base Rate” means the rate determined by the Administrative Agent as
the rate displayed at or about 10:30 a.m. (Local Time) on display page CAPRIME
of the Reuters Screen as the prime rate for loans denominated in Canadian
Dollars by Canadian banks to the Administrative Borrower in Canada; provided,
however, that, in the event that such rate does not appear on the Reuters Screen
on such day or if the basis of calculation of such rate is changed after the
date hereof and, in the reasonable judgment of the Administrative Agent, such
rate ceases to reflect each Lender’s cost of funding to the same extent as on
the date hereof, then the “Canadian Base Rate” shall be the average of the
floating rate of interest per annum established (or commercially known) as
“prime rate” for loans denominated in Canadian Dollars on such day by three
major Canadian banks selected by the Administrative Agent.

“Canadian Dollars”, “CAD” and “C$” means the lawful currency of Canada.

“Capitalized Leases” has the meaning specified in clause (e) of the definition
of “Debt”.

“Cash Distributions” means, (i) all dividends, all purchases, redemptions,
retirements, defeasances or other acquisitions of any capital stock or shares or
any warrants, rights or options to acquire such capital stock or shares, in each
case to the extent paid in cash by or on behalf of the issuer thereof to one or
more members of the Reporting Group and the issuer thereof is an Affiliate
(other than any member of the Reporting Group) of the Administrative Borrower in
which a member of the Reporting Group has an equity investment, (ii) all returns
of capital to stockholders or shareholders as such and all returns in respect of
loan stock or any similar Investment, in each case to the extent paid in cash to
one or more members of the Reporting Group by any Affiliate (other than any
member of the Reporting Group) of the Administrative Borrower in which a member
of the Reporting Group has an equity investment and (iii) all interest on any
loan stock or any similar Investment, in each case to the extent paid in cash to
one or more members of the Reporting Group by any Affiliate (other than any
member of the Reporting Group) of the Administrative Borrower in which a member
of the Reporting Group has an equity investment.

“CDOR Rate” means for any Advances in CAD, the CDOR Screen Rate.

“CDOR Screen Rate” means, with respect to any Interest Period, on any day for
the relevant Interest Period, the annual rate of interest equal to the average
rate applicable to Canadian dollar Canadian bankers’ acceptances for the
applicable period that appears on the “Reuters Screen CDOR Page” as defined in
the International Swap Dealer Association, Inc. definitions, as modified and
amended from time to time (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion), rounded to the nearest 1/100th of 1% (with .005%
being rounded up), as of 10:15 a.m. Toronto local time on the first day of such
Interest Period and, if such day is not a Business Day, then on the immediately
preceding Business Day (as adjusted by the Administrative Agent after 10:15 a.m.
Toronto local time to reflect any error in the posted rate of interest or in the
posted average annual rate of interest). If the CDOR Screen Rate shall be less
than zero, the CDOR Screen Rate shall be deemed to be zero for purposes of this
Agreement.

 

-10-



--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of this Agreement of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.11(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in the implementation thereof and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” means (i) the direct or indirect ownership, beneficially or
of record, by any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended), other than the
Permitted Holders, of more than the greater of (x) thirty-five percent (35%) of
the then outstanding capital stock, voting shares or ordinary shares having
ordinary voting power to elect a majority of the board of directors of the
Administrative Borrower (irrespective of whether at the time capital stock of
any other class or classes of the Administrative Borrower shall or might have
voting power upon the occurrence of any contingency), or (y) the percentage of
the then outstanding capital stock, voting shares or ordinary shares having
ordinary voting power to elect a majority of the board of directors of the
Administrative Borrower (irrespective of whether at the time capital stock of
any other class or classes of the Administrative Borrower shall or might have
voting power upon the occurrence of any contingency) owned on such date,
directly or indirectly, beneficially by the Permitted Holders, (ii) during any
period of twelve (12) consecutive months, the board of directors, managers or
other governing body of the Administrative Borrower shall not consist of a
majority of the Continuing Directors or (iii) any Subsidiary Borrower shall
cease to be a Subsidiary of the Administrative Borrower; provided that no Change
of Control shall be deemed to occur pursuant to this clause (iii) if the
Subsidiary Borrower Tranche with respect to such Subsidiary Borrower is repaid
in full and terminated substantially concurrently with the consummation of the
transaction or event resulting in such Subsidiary Borrower ceasing to be a
Subsidiary of the Administrative Borrower.

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Communications” has the meaning specified in Section 8.02(d).

“Compliance Certificate” means a certificate executed by the chief financial
officer, the deputy chief financial officer or the treasurer of the
Administrative Borrower delivered with financial statements in accordance with
Section 5.01(i)(ii) and (iii) (a) stating that no Default has occurred and is
continuing and (b) setting forth in reasonable detail the calculations necessary
to demonstrate compliance with Section 5.03 and (c) in the event of any change
in generally accepted accounting principles used in the preparation of the
financial statements delivered with such Compliance Certificate, and if
necessary for determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP.

 

-11-



--------------------------------------------------------------------------------

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with the rate, or methodology for this
rate, and conventions for this rate selected or recommended by the Relevant
Governmental Body for determining compounded SOFR; provided that if, and to the
extent that, the Administrative Agent determines that Compounded SOFR cannot be
determined in accordance with the foregoing, then the rate, or methodology for
this rate, and conventions for this rate that the Administrative Agent
determines in its reasonable discretion are substantially consistent with any
evolving or then-prevailing market convention for determining compounded SOFR
for Dollar-denominated syndicated credit facilities at such time; provided,
further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with the foregoing is not
administratively feasible for the Administrative Agent, then Compounded SOFR
will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

“Consenting Lender” has the meaning specified in Section 2.19(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of the Administrative Borrower and its Subsidiaries for such
period determined in accordance with GAAP, adjusted to exclude (to the extent
same would otherwise be included in the calculation above) the amortization of
any deferred financing costs and original issue discount for such period and
expenses paid in connection with the transactions contemplated by this Agreement
on the Effective Date, non-cash interest or deferred financing costs or
penalties or interest related to taxes.

“Consolidated Operating Income” means, for any period, Consolidated total
revenue after deducting Consolidated operating expense, Consolidated selling,
general and administrative expense, Consolidated depreciation expense,
Consolidated amortization expense, and impairment and restructuring charges for
the Administrative Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Constitutive Documents” means, as to any Person, such Person’s certificate of
incorporation or registration (including, if relevant, certificates of change of
name), memorandum of association, articles of association or incorporation,
charter, by-laws, trust deed, partnership, joint venture or shareholders’
agreement or equivalent documents constituting such Person.

“Content” means all print, audio, visual and other content and information
available for publication, distribution, broadcast, transmission or any other
form of delivery for exploitation on any form of media or medium of
communication, whether now known or hereafter discovered or created.

“Continuing Directors” means the directors, managers or equivalent body of the
Administrative Borrower on the Effective Date and each other director, manager
or equivalent body, if, in each case, such other director’s, manager’s or
equivalent body’s nomination for election to the board of directors, managers or
other governing body of the Administrative Borrower is recommended or approved
by a majority of the then Continuing Directors.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

-12-



--------------------------------------------------------------------------------

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
Business Day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the applicable Eurodollar Rate.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 8.19.

“CTDP” has the meaning specified in the definition of “Foxtel Finance
Agreement”.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person for the deferred
purchase price of property or services that would appear as a liability on the
balance sheet of such Person prepared in accordance with GAAP (other than
(i) payables incurred in the ordinary course of business, (ii) royalties, (iii)
Programming Liabilities and (iv) any purchase price or earn-out incurred in
connection with an acquisition until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP), (c) all Obligations of
such Person evidenced by notes, bonds (other than performance and similar
bonds), debentures or other similar instruments, (d) all Obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) subject to
Section 1.03(b) the principal component of the Obligations of such Person as
lessee under leases that are, in accordance with GAAP, required to be accounted
as capital leases on the balance sheet of such Person (“Capitalized Leases”),
(f) all Obligations, contingent or otherwise, of such Person under banker
acceptance, letter of credit, note purchase facility or other discounting
arrangement or similar facilities (other than any letter of credit in support of
(i) trade payables incurred in the ordinary course of business with an
expiration date of not more than 180 days from the date of issuance thereof,
(ii) royalties and (iii) Programming Liabilities), (g) all Debt of others
referred to in clauses (a) through (f) above guaranteed by such Person (each, a
“Debt Guaranty”), provided that, for purposes of this Agreement the Debt of such
Person shall be equal to the obligations of such Person under the applicable
Debt Guaranty as and to the extent that there is a demand for payment under such
Debt Guaranty, and (h) all Debt referred to in clauses (a) through (g) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt, valued at the lesser of the amount of such Debt and the fair market value
of such property. Notwithstanding anything stated herein to the contrary, for
the purposes of this Agreement the following shall not constitute “Debt”: (A)

 

-13-



--------------------------------------------------------------------------------

any Obligation owed between members of the Reporting Group, (B) any Obligation
which is payable (i) by its terms in common equity securities or (ii) at the
option of the Administrative Borrower or other member of the Reporting Group in
common equity securities of the Administrative Borrower; provided that, during a
Default and at the direction of the Administrative Agent, the Administrative
Borrower or member of the Reporting Group shall make such election to pay in
common equity securities, (C) preferred limited liability membership interests
(or equivalent interests) held by a third party, the proceeds of which are used
to fund Content financing and (D) redeemable preferred stock that does not
otherwise constitute debt under GAAP.

“Debt Guaranty” has the meaning specified in clause (g) of the definition of
“Debt”.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means at any time, any Lender that (a) has failed to
(i) fund all or any portion of its Advances within two Business Days of the date
such Advances were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Administrative Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Administrative Borrower, the
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Administrative Borrower, to confirm in writing to the
Administrative Agent and the Administrative Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Administrative
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any debtor relief law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow

 

-14-



--------------------------------------------------------------------------------

or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Administrative Borrower, each Issuing Bank and each Lender.

“Dollar Equivalent” means, (x) with respect to Dollars, the Dollar amount
thereof, and (y) with respect to any currency other than Dollars on any date,
the amount of Dollars which could be purchased with the amount of such currency
involved in such computation at the spot rate at which such currency may be
exchanged into Dollars as set forth on such date on (i) the applicable Reuters
pages, or (ii), if such rate is not set forth on such Reuters pages, on the
applicable Telerate Service pages, or (iii) if such rate does not appear on such
Reuters or Telerate Service pages, at the spot exchange rate therefor as
determined by the Administrative Agent, in each case as of 11:00 A.M. (London
time, as applicable, or such other local time as the Administrative Agent shall
deem appropriate) on such date of determination thereof.

“Dollars,” “USD” and “US$” means the lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent or in the Assumption
Agreement or the Assignment and Assumption pursuant to which it became a Lender,
or such other office of such Lender as such Lender may from time to time specify
to the Administrative Borrower and the Administrative Agent.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that syndicated credit facilities in
the applicable currency being executed at such time, or that include language
similar to that contained in Section 2.08 are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
applicable Eurodollar Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Administrative Borrower and the Lenders or by the Required
Lenders of written notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-15-



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Administrative Borrower’s controlled group, or under common
control with the Administrative Borrower, within the meaning of Section 414 of
the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Administrative
Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Administrative Borrower or
any ERISA Affiliate from a Multiple Employer Plan during a plan year for which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(f) the conditions for the

 

-16-



--------------------------------------------------------------------------------

imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) a determination that any Plan is in “at risk” status
(within the meaning of Section 303 of ERISA); or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro”, “€” and “EUR” means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the European
Monetary Union legislation.

“Eurodollar Lending Office” means, with respect to any Lender for any currency,
the office of such Lender specified as its “Eurodollar Lending Office” for such
currency in its Administrative Questionnaire delivered to the Administrative
Agent or in the Assumption Agreement or the Assignment and Assumption pursuant
to which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Administrative Borrower and the Administrative Agent
which office may include any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate.

“Eurodollar Rate” means, with respect to (A) any Eurodollar Rate Advance in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the Specified Time on the Quotation Day for such currency and
Interest Period and (B) any Eurodollar Rate Advance in any Non-Quoted Currency
and for any applicable Interest Period, the applicable Local Screen Rate for
such Non-Quoted Currency as of the Specified Time and on the Quotation Day for
such currency and Interest Period; provided, that, if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period, then the Eurodollar Rate for such currency
and Interest Period shall be the Interpolated Rate.

“Eurodollar Rate Advance” means an Advance that bears interest at a rate based
on the Eurodollar Rate.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” has the meaning specified in Section 2.14(a).

“Executive Order” has the meaning specified in Section 4.01(m).

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 23, 2013, among the Administrative Borrower, the lenders named therein,
the issuing banks named therein, JPMorgan Chase Bank, N.A. and Citibank, N.A.
as co-administrative agents and the other parties thereto, as amended prior to
the Effective Date.

“Existing Debt” has the meaning specified in Section 5.02(e)(i).

“Existing Liens” has the meaning specified in Section 5.02(a)(i).

“Extension Date” has the meaning specified in Section 2.19(b).

 

-17-



--------------------------------------------------------------------------------

“Facility Office” means, in respect of a Lender, the office or offices notified
by that Lender to the Administrative Borrower in writing before it becomes a
Lender (or, following that date, by not less than five Business Day’s written
notice) as the office or offices through which it will perform its obligations
under this Agreement.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future United States Treasury Regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“Federal Bankruptcy Code” means any proceeding of the type referred to in
Section 6.01(f) or Title 11, U.S. Code, or any similar foreign, federal or state
law for the relief of debtors.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as shall be set forth on the Federal Reserve Bank of
New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Foreign Assets Control Regulations” has the meaning specified in
Section 4.01(m).

“Foreign Subsidiary” means any Subsidiary of the Administrative Borrower that is
not organized under the laws of any jurisdiction within the United States.

“Foxtel 2012 Note and Guarantee Agreement” means the Note and Guarantee
Agreement, dated as of July 25, 2012, between, among others, Foxtel Management
Pty Limited in its own capacity, Sky Cable Pty Limited, Foxtel Media Pty Limited
(formerly known as Telstra Media Pty Limited) and Foxtel Management Pty Limited
in its capacity as agent for the Partners as a partnership carrying on the
business of the Foxtel Partnership and as agent for the Foxtel Television
Partnership, as it may be amended, restated, modified and supplemented prior to
the Effective Date.

“Foxtel Finance Agreement” means each of the (a) Common Terms Deed Poll dated
April 10, 2012 given by Foxtel Management Pty Limited, the parties listed in
Schedule 1 to that document and others in favour of the Finance Parties (as
defined therein), as it may be amended, restated, modified, replaced and
supplemented prior to the Effective Date (“CTDP”), (b) each Finance Document as
defined in the CTDP including (i) the Syndicated Facility Agreement (Term) dated
on or about November 15, 2019 between, among others, Foxtel Management Pty
Limited as Initial Borrower and the Commonwealth Bank of Australia, as Facility
Agent, as it may be amended, restated, modified, replaced and supplemented prior
to the Effective Date (ii) the Syndicated Facility Agreement (Revolving) dated
on or about November 14, 2019 between, among others, Foxtel Management Pty
Limited as Initial Borrower

 

-18-



--------------------------------------------------------------------------------

and the Commonwealth Bank of Australia, as Facility Agent, as it may be amended,
restated, modified, replaced and supplemented prior to the Effective Date and
(iii) the Multi-Option Facility Agreement dated 30 June 2017 between, among
others, Foxtel Management Pty Limited and Commonwealth Bank of Australia as
Original Lender, as it may be amended, restated, modified, replaced and
supplemented prior to the Effective Date and (c) the Foxtel Working Capital
Facility.

“Foxtel Debt Agreements” mean the Foxtel 2012 Note and Guarantee Agreement, each
Foxtel Finance Agreement and the Telstra Financing, in each case, together with
any extension, renewal, refinancing, refunding or replacement thereof.

“Foxtel Working Capital Facility” means the Working Capital Facility Agreement
between FS (Australia) I Pty Limited and Foxtel Management Pty Limited as agent
for the Partners as a partnership carrying on the business of the Foxtel
Partnership dated 24 July 2019 (as amended from time to time).

“FSA” means Fox Sports Australia Pty Limited.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“GST” has the meaning in the A New Tax System (Goods and Services Tax) Act 1999
(Cth).

“Guaranteed Obligations” means all Obligations of the Borrower now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise.

“Joint Bookrunners” means JPMorgan Chase Bank, N.A., BofA Securities, Inc.,
Citibank, N.A. and Bank of China, New York Branch in their capacities as joint
bookrunners under this Agreement.

“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc.,
Citibank, N.A., Bank of China, New York Branch, Goldman Sachs Bank USA, HSBC
Securities (USA) Inc., Morgan Stanley Senior Funding, Inc., MUFG Bank, LTD., and
Deutsche Bank Securities Inc. in their capacities as joint lead arrangers under
this Agreement.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Holdco” means NXE Australia Pty Limited.

 

-19-



--------------------------------------------------------------------------------

“ICC” has the meaning specified in Section 2.03(f).

“Impacted Interest Period” means, with respect to a Screen Rate, an Interest
Period which shall not be available at the applicable time.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Costs” has the meaning specified in Section 8.16(a).

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Ineligible Institution” has the meaning assigned to it in Section 8.07.

“Information Memorandum” means the lender presentation dated October 2019 used
in connection with the syndication of the Commitments.

“Initial Issuing Banks” has the meaning specified in the preamble.

“Interest Coverage Ratio” means for any Rolling Period, the ratio of
(a) Consolidated Adjusted Operating Income of the Administrative Borrower for
such period to (b) Consolidated Interest Expense of the Administrative Borrower
less the aggregate amount of interest or amounts in the nature of interest or of
similar effect to interest received by the Administrative Borrower or its
Subsidiaries (excluding any such amount received from any other Subsidiary or
the Administrative Borrower) and any early termination costs in relation to a
swap agreement, in each case for such Rolling Period.

“Interest Period” means with respect to any Eurodollar Rate Advance (a) in a
LIBOR Quoted Currency or CAD, the period commencing on the date of such
Eurodollar Rate Advance and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months (or, with the consent of
each Lender, twelve months) thereafter, as the Administrative Borrower may
elect, and (b) with respect to any Eurodollar Rate Advance in AUD, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Administrative Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Rate Advance only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Rate Advance that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
or the date of the Conversion of any Base Rate Advance into such Eurodollar Rate
Advance.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

-20-



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period; provided that if the Interpolated Rate as determined above
would be less than zero, such Interpolated Rate shall be deemed to be zero for
the purposes of this Agreement. When determining the rate for a period which is
less than the shortest period for which the relevant Screen Rate is available,
the applicable Screen Rate for purposes of paragraph (a) above shall be deemed
to be the overnight screen rate where “overnight screen rate” means, in relation
to any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Investment” in any Person means any loans or advances to such Person, any
purchase or other acquisition of a business or assets of such Person as a going
concern or of any capital stock or shares, warrants, rights, options,
obligations or other securities of such Person, any capital contribution to such
Person or any other similar investment in such Person, including, without
limitation (but without duplication), any arrangement pursuant to which the
investor issues any Debt Guaranty or incurs any Debt of the type referred to in
clause (i) of the definition of Debt in respect of such Person, but excluding
(a) any Negative Pickup Arrangement and (b) advances made to suppliers in
respect of assets purchased or services contracted for in the ordinary course of
business or made to providers, customers or individuals constituting the
“talent” of such Person made in the ordinary course of business, or the
acquisition of receivables owing to any member of the Reporting Group from the
making of advances to, suppliers, producers, customers and individuals
constituting the “talent” of such Person, in each case to the extent that such
advance or acquisition is made (A) in the ordinary course of business of such
Person and is consistent with the commercial practices of such Person prior to
the date hereof or (B) is consistent with commercially reasonable practices at
such time and is payable or dischargeable in accordance with customary terms.

“ISP” has the meaning specified in Section 2.03(f).

“Issuing Bank” means an Initial Issuing Bank, any Lender satisfactory to the
Administrative Agent and the Administrative Borrower appointed as such, so long
as such Lender expressly agrees to perform in accordance with their terms all of
the obligations that by the terms of this Agreement are required to be performed
by it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office (which information shall be recorded by the Administrative Agent
in the Register), for so long as such Initial Issuing Bank or Lender, as the
case may be, shall have a Letter of Credit Commitment. Any Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by any
Affiliate of such Issuing Bank (it being agreed that such Issuing Bank shall, or
shall cause such Affiliate to, comply with the requirements of Section 2.03 with
respect to such Letters of Credit), in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. Each reference herein to the “Issuing Bank” in connection with a
Letter of Credit or other matter shall be deemed to be a reference to the
relevant Issuing Bank with respect thereto.

“L/C Cash Collateral Account” means an interest bearing cash collateral account
for the benefit of the Administrative Borrower to be established and maintained
by the Administrative Agent, over which the Administrative Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Administrative
Agent.

 

-21-



--------------------------------------------------------------------------------

“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all Advances made in accordance with Section 2.03 that have not been funded
by the Lenders and, in the case of any Letters of Credit denominated in an
Alternative Currency, shall be the Dollar Equivalent of such amount, determined
as of the third Business Day prior to such date. The L/C Exposure of any Lender
at any time shall be its Pro Rata Share of the total L/C Exposure at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lenders” means collectively, the banks, financial institutions and other
institutional lenders listed on Schedule I hereto, each Issuing Bank, each
Assuming Lender that shall become a party hereto as a Lender pursuant to
Section 2.18 or 2.19 and each Eligible Assignee hereto as a Lender pursuant to
Section 8.07.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
amount set forth opposite the Issuing Bank’s name on Schedule I hereto under the
caption “Letter of Credit Commitment” or in the applicable notice designating
such Issuing Bank as such.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) US$100,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

“Letter of Credit Minimum” means (a) in the case of a Letter of Credit
denominated in Dollars, $2,000,000, (b) in the case of a Letter of Credit
denominated in Euro, €2,000,000, (c) in the case of a Letter of Credit
denominated in Sterling, £2,000,000, (d) in the case of a Letter of Credit
denominated in Australian Dollars, AUD$2,000,000 and (f) in the case of a Letter
of Credit denominated in Canadian Dollars, C$2,000,000.

“Letters of Credit” has the meaning specified in Section 2.01(b).

“LIBOR Quoted Currency” means USD, EUR and GBP and each other currency that is
approved by the Lenders as a quoted currency in accordance with the definition
of “Alternative Currency”.

“LIBOR Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such LIBOR Quoted Currency for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion; provided, that, if any LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

-22-



--------------------------------------------------------------------------------

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement intended as a security
interest, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

“Loan Document” means this Agreement, the Subsidiary Guaranty, the Notes and the
other L/C Related Documents.

“Loan Parties” means the collective reference to the Administrative Borrower,
any Subsidiary Borrowers and any Subsidiary Guarantors.

“Local Screen Rates” means the CDOR Screen Rate and BBR Screen Rate; provided
that, if any Local Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Local Time” means (a) local time in New York City, with respect to the times
for (i) the determination of “Dollar Equivalent” and (ii) the receipt and
sending of notices by and to and the disbursement by or payment to the
Administrative Agent, any Issuing Bank or Lender with respect to Advances
denominated in Dollars and Letters of Credit denominated in Dollars; (b) local
time in London, England, with respect to the time for the receipt and sending of
notices by and to the Administrative Agent, any Issuing Bank or any Lender with
respect to Advances and Letters of Credit denominated in Euro, Sterling or
Australian Dollars; (c) local time in London, England, with respect to the
disbursement by or payment to the Administrative Agent or any Lender with
respect to Advances denominated in Euro and Sterling and Letters of Credit
denominated in Euro and Sterling; (d) local time in Sydney, Australia, with
respect to the disbursement by or payment to the Administrative Agent or any
Lender with respect to Advances denominated in Australian Dollars and Letters of
Credit denominated in Australian Dollars; (e) local time in Toronto, Canada with
respect to the disbursement by or payment to the Administrative Agent or any
Lender with respect to Advances denominated in Canadian Dollars and Letters of
Credit denominated in Canadian Dollars; (f) local time in such other
jurisdiction as the Administrative Agent may specify with respect to the
disbursement by or payment to the Administrative Agent or any Lender with
respect to Advances denominated in any other Alternative Currency and Letters of
Credit denominated in any other Alternative Currency; and (g) in all other
circumstances, New York, New York time.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System of the United States of America as from
time to time in effect and all official rulings and interpretations thereunder
or thereof.

“Material Acquisition” means any acquisition of assets or series of related
acquisitions of assets (including by way of merger) which (a) constitutes assets
comprising that portion of the common stock or other equity interests of, or all
or a substantial part of the assets of, any Person which results in such Person
becoming a Consolidated Subsidiary of the Administrative Borrower, or a business
unit or division of, any Person and (b) involves the payment of consideration by
the Administrative Borrower and its Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash consideration consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash consideration) in excess of 5% of Consolidated Tangible Assets of
the Reporting Group (determined as of the most current audited financial
statements delivered in accordance with Section 4.01(e) or Section 5.01(i)(iii),
as applicable).

 

-23-



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the business,
operations, financial condition or properties of the Reporting Group taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition or properties of the Reporting Group taken as a
whole, (b) the rights and remedies of the Administrative Agent or the Lenders,
taken as a whole, under this Agreement or (c) the ability of the Administrative
Borrower to perform its payment Obligations under this Agreement.

“Material Disposition” means any sale, lease, assignment, conveyance, transfer
or other disposition (a “Disposition”) of property or series of related
Dispositions of property which yields gross proceeds to the Administrative
Borrower or any of its Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of 5% of Consolidated Tangible Assets of the Reporting Group
(determined as of the most current audited financial statements delivered in
accordance with Section 4.01(e) or Section 5.01(i)(iii), as applicable).

“Multiemployer Plan” means a multiemployer plan, as defined in Section 4001
(a)(3) of ERISA, to which the Administrative Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Administrative Borrower or any ERISA Affiliate and at least one Person other
than the Administrative Borrower and the ERISA Affiliates or (b) was so
maintained and in respect of which the Administrative Borrower or any ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

“Negative Pickup Arrangements” means arrangements entered into in the ordinary
course of business for the production and/or acquisition of some or all of the
rights to Content.

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Quoted Currency” means each of AUD and CAD and each other currency that is
approved by the Lenders as a non-quoted currency in accordance with the
definition of “Alternative Currency”.

“Note” means a promissory note of the applicable Borrower payable to the order
of any Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the applicable Borrower to such Lender resulting from the
Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(b).

 

-24-



--------------------------------------------------------------------------------

“Notice of Termination” has the meaning specified in Section 2.01(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. New York City time on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligation” means, with respect to any Person, any obligation of such Person of
any kind, including, without limitation, any liability of such Person on any
claim, fixed, contingent or otherwise, whether or not such claim is discharged,
stayed or otherwise affected by any proceeding of the type referred to in
Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under this Agreement include the obligation to
pay principal, interest, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and all other amounts payable by any Loan Party under
this Agreement.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a former or present connection between such recipient and the
jurisdiction imposing the Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” has the meaning specified in Section 2.14(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Participant” has the meaning specified in Section 8.07(d).

“Participant Register” has the meaning specified in Section 8.07(d).

“Partners” means Sky Cable Pty Limited (ABN 14 069 799 640) and Telstra Media
Pty Limited (ABN 72 069 799 640).

“PATRIOT Act” has the meaning specified in Section 8.14.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

-25-



--------------------------------------------------------------------------------

“Permitted Holders” means (x) K. Rupert Murdoch, his wife, parent or more remote
forebear, child or more remote issue, or brother or sister or child or more
remote issue of a brother or sister (the “Murdoch Family”) or any trusts
established for the benefit of one or more of the foregoing, including the
Murdoch Family Trust (collectively, the “Trusts”); or (y) any Person directly or
indirectly controlled by one or more of the members of the Murdoch Family or the
Trusts described in clause (x) above.

“Permitted Liens” means any of the following: (a) any Lien that arises in favor
of an unpaid seller in respect of goods, plant or equipment sold and delivered
to any member of the Reporting Group in the ordinary course of its business
until payment of the purchase price for such goods or plant or equipment or any
other goods, plant or equipment previously sold and delivered by that seller
(except to the extent that such Lien secures Debt or arises otherwise than due
to deferment of payment of purchase price); (b) Liens arising by operation of
law and in the ordinary course of business, including Liens for Taxes that are
either (i) not yet overdue or (ii) being contested in good faith and by
appropriate proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP; (c) any Lien or pledge created or subsisting
in the ordinary course of business over documents of title, insurance policies
or sale contracts in relation to commercial goods to secure the purchase price
thereof; (d) any Lien with respect to documents of title to any asset or over
cash paid to purchase such asset, to the extent arising from the delivery
thereof to any financial institution or firm of lawyers or title company to be
held in escrow pursuant to any agreement or arrangement for the purchase or sale
of such asset, provided that (i) such agreement or arrangement is not in respect
of Debt described in clause (a) or (c) of the definition of Debt of any member
of the Reporting Group, (ii) such documents of title are held in escrow only
pending the satisfaction of conditions precedent to the purchase or sale of such
asset and (iii) such agreement or arrangement and the related purchase or sale
are not otherwise prohibited under this Agreement; (e) pledges or deposits in
connection with worker’s compensation, unemployment insurance and other social
security legislation, (f) Liens to secure performance bonds incurred in the
ordinary course of business; (g) any Lien with respect to any asset (including,
without limitation, securities, documents of title and source codes), to the
extent arising from the delivery of such asset to any financial institution,
firm of lawyers, title company or other entity that holds assets in escrow or
custody, to be held in escrow pursuant to any agreement or arrangement granted
in the ordinary course of business; (h) statutory Liens of carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen and other like Liens
arising in the ordinary course of business and with respect to amounts not yet
delinquent or being contested in good faith by appropriate proceedings, if a
reserve or other appropriate provision has been made; (i) easements, rights of
way and other encumbrances on title to real property that do not materially
adversely affect the use of such property for its present purposes, (j) any
banker’s right of set off or combination of accounts conferred in the ordinary
course of banking arrangements, (k) Liens consisting of pledges or deposits of
cash or securities made to secure the performance of bids, trade contracts
(other than for borrowed money), leases or subleases, statutory obligations,
utilities, surety and appeal bonds and other obligations of a like nature
incurred in the ordinary course of business and (l) Liens (A) consisting of
pledges or deposits of cash or securities made to secure swaps and other
derivatives entered into by the Administrative Borrower or its Subsidiaries to
hedge against risk arising in the ordinary course of business in connection with
transactions not prohibited under this Agreement (and not entered into for
speculative purposes) and/or (B) securing hedging obligations with respect to
any Debt incurred pursuant to Section 5.02(e)(ix); provided that, in the case of
clause (a) and (c) of this definition, there is no default in the underlying
obligation secured by such encumbrance or such obligation is being contested in
good faith and by appropriate proceedings.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

-26-



--------------------------------------------------------------------------------

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning set forth in Section 8.02(d).

“Preferred Stock” means, with respect to any corporation, capital stock or
shares issued by such corporation that is entitled to a preference or priority
over any other capital stock or shares issued by such corporation upon any
distribution of such corporation’s assets, whether by dividend or upon
liquidation.

“Primary Currency” has the meaning specified in Section 8.13(b).

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Rata Share” means, with respect to any Lender, the percentage of the total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment; provided that in the case of Section 2.20 when a Defaulting Lender
shall exist, “Pro Rata Share” means the percentage of the total Revolving Credit
Commitments (disregarding any Defaulting Lender’s Revolving Credit Commitment)
represented by such Lender’s Revolving Credit Commitment. If the Revolving
Credit Commitments have terminated or expired, the Pro Rata Shares shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.

“Programming Liabilities” means all Obligations incurred in the ordinary course
of business to finance, produce, distribute, acquire, market, license,
syndicate, publish, transmit or otherwise exploit Content, other than any such
Obligations for Debt described in clause (a) of the definition of Debt and Debt
Guaranties of such Debt.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quotation Day” means, with respect to any Eurodollar Rate Advance for any
Interest Period, (i) if the currency is GBP, AUD or CAD, the first day of such
Interest Period, (ii) if the currency is EUR, two TARGET Days before the first
day of such Interest Period, (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period the Business Day (unless, in
each case, market practice differs in the relevant market where the Eurodollar
Rate for such currency (other than Dollars) is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

 

-27-



--------------------------------------------------------------------------------

“Redeemable” means, with respect to any capital stock or shares, any such
capital stock or shares that (a) the issuer has undertaken to redeem at a fixed
or determinable date or dates, whether by operation of a sinking fund or
otherwise, or upon the occurrence of a condition not solely within the control
of the issuer or (b) is redeemable at the option of the holder, provided that no
such capital stock or shares shall be considered to be Redeemable, solely
pursuant to clause (a) or (b) hereof if the issuer’s undertaking to redeem any
such capital stock or shares may be satisfied in full, at its option, by the
delivery to the holders thereof of common stock of the Administrative Borrower.

“Register” has the meaning specified in Section 8.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Relevant Party” has the meaning specified in Section 2.14(l)(ii).

“Reporting Group” means the Administrative Borrower and its Subsidiaries.

“Required Lenders” means at any time, after giving effect to Section 2.20(b),
Lenders owed at least a majority in interest of the then aggregate unpaid
principal amount of the Advances owing to Lenders, or, if no such principal
amount is then outstanding, Lenders having at least a majority in interest of
the Revolving Credit Commitments.

“Resigning Issuing Bank” has the meaning specified in Section 2.03(g).

“Responsible Officer” means any of the following Persons: the chief financial
officer, chief executive officer, deputy chief financial officer, general
counsel, the treasurer or assistant treasurer, or any other executive officer of
the Administrative Borrower in respect of this Agreement.

“Revaluation Date” shall mean (a) with respect to any Advance denominated in any
Alternative Currency, each of the following: (i) the date of the Borrowing of
such Advance and (ii) each date of a conversion into or continuation of such
Loan pursuant to the terms of this Agreement; (b) with respect to any Letter of
Credit denominated in an Alternative Currency, each of the following: (i) the
date on which such Letter of Credit is issued, (ii) the first Business Day of
each calendar month and (iii) the date of any amendment of such Letter of Credit
that has the effect of increasing the face amount thereof; and
(c) any additional date as the Administrative Agent may determine at any time
when an Event of Default exists.

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule I hereto under the caption “Revolving
Credit Commitment”, (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into any Assignment and Assumption, the amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 8.07(c), as such amount may be reduced pursuant to
Section 2.05 or increased pursuant to Section 2.18. The aggregate amount of the
Revolving Credit Commitments on the Effective Date is $750,000,000.

 

-28-



--------------------------------------------------------------------------------

“Rolling Period” means, for any fiscal quarter, such fiscal quarter and the
preceding three fiscal quarters. Any reference in Section 5.03 of this Agreement
to a Rolling Period ending on any specified date shall be construed as a
reference to the Rolling Period ending closest in time to such date.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business and any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related Executive Order or list of designated Persons maintained by
the Office of Foreign Assets Control of the U.S. Department of the Treasury, the
U.S. Department of State, by the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom, the Australian Department of Foreign Affairs and Trade or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b) or (d) any Person
otherwise the subject of comprehensive Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, the Commonwealth of Australia
(including those administered by the Australian Department of Foreign Affairs
and Trade) or other relevant sanctions authority.

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

“SEC” means the Securities and Exchange Commission.

“SEC Filings” means the Administrative Borrower’s Annual Report on Form 10-K for
the fiscal year ended June 30, 2019, or any publicly available press releases of
the Administrative Borrower or filings by the Administrative Borrower with the
SEC prior to the Effective Date.

“Senior Debt” means all Debt of the Reporting Group that does not provide by its
terms that it is subordinate in right of payment to the Obligations of the Loan
Parties under this Agreement.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement, dated June 28, 2013, among News Corporation, New News Corporation and
News Corp Holdings UK & Ireland (incorporated by reference to Exhibit 2.1 to the
Current Report of News Corporation on Form 8-K (File No. 001-35769) filed with
the Securities and Exchange Commission on July 3, 2013), as modified pursuant to
the Partial Assignment and Assumption Agreement, dated as of March 18, 2019,
among Twenty-First Century Fox, Inc., Fox Corporation, News Corporation and News
Corp Holdings UK & Ireland (incorporated by reference to Exhibit 2.1 to the
Quarterly Report of News Corporation on Form 10-Q (File No. 001-35769) and filed
with the Securities and Exchange Commission on May 10, 2019).

 

-29-



--------------------------------------------------------------------------------

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” under Rule 1-02(w) of Regulation S-X.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Administrative Borrower or any ERISA Affiliate and no Person other than the
Administrative Borrower and the ERISA Affiliates or (b) was so maintained and in
respect of which the Administrative Borrower or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR Rate-Based” means SOFR, Compounded SOFR or Term SOFR.

“Specified Debt” means any indebtedness for borrowed money of any member of the
Reporting Group in excess of $100,000,000 in the aggregate (but excluding
ordinary course cash management obligations and indebtedness of any member of
the Reporting Group to any other member of the Reporting Group).

“Specified Time” means (i) in relation to an Advance in AUD, as of 11:00 a.m.,
Sydney, Australia time; (ii) in relation to an Advance in CAD, as of 11:00 a.m.
Toronto, Ontario time; and (iii) in relation to an Advance in a LIBOR Quoted
Currency, as of 11:00 a.m., London time.

“Sterling”, “GBP” and “£” means the lawful currency of the United Kingdom.

“Subject Affiliate” has the meaning specified in Section 5.01(h).

“Subsidiary” of any Person means (a) any corporation, partnership, joint
venture, trust or estate of which (or in which) more than 50% of the issued and
outstanding capital stock, voting shares or ordinary shares having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) are owned by such Person, (b) in relation to any Person that is, or
becomes, subject to the Australian Corporations Law, (i) a “subsidiary” of such
Person as defined in and for the purposes of the Australian Corporations Law,
(ii) if such Person has appointed or is in a position to appoint one or more
directors of another corporation and that director or those directors are in a
position to cast, or control the casting of, more than one-half of the maximum
number of votes that might be cast at a meeting of directors of that other
corporation, such other corporation, and (iii) where the expression is used in
this Agreement in connection with the content or preparation of consolidated
financial statements (as defined in the Australian Corporations Law), any
“Entity” (as defined in Section 64A of the Australian Corporations Law) that
such Person is taken to control (as defined in Section 50AA of the Australian
Corporations Law) and (c) in the case of a Person that is an English company,
any other Person that is a “subsidiary” of such Person as defined pursuant to
Section 736 of the English Companies Act 1985.

“Subsidiary Borrowers” has the meaning set forth in Section 1.05.

“Subsidiary Borrower Tranche” has the meaning set forth in Section 1.05.

 

-30-



--------------------------------------------------------------------------------

“Subsidiary Guarantor” has the meaning specified in Section 5.01(j).

“Subsidiary Guaranty” has the meaning specified in Section 5.01(j).

“Supplier” has the meaning specified in Section 2.14(l)(ii).

“Supply Recipient” has the meaning specified in Section 2.14(l)(ii).

“Syndication Agents” means BofA Securities, Inc., Citibank, N.A. and Bank of
China, New York Branch in their capacities as syndication agents under this
Agreement.

“Tangible Assets” of any Person is defined as, as of any date, the amount of
total assets of such Person and its Subsidiaries on a Consolidated basis at such
date less goodwill, trade names, patents, unamortized debt discount expense and
other like intangibles, all determined in accordance with GAAP.

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in euro.

“Tax” or “Taxes” has the meaning specified in Section 2.14(a).

“Tax Sharing Indemnification Agreement” means the Tax Sharing and
Indemnification Agreement, dated June 28, 2013, between News Corporation and New
News Corporation (incorporated by reference to Exhibit 2.3 to the Current Report
of News Corporation on Form 8-K (File No. 001-35769) filed with the Securities
and Exchange Commission on July 3, 2013).

“Telstra Financing” means the sale by each of Foxtel Management Pty Limited (ACN
068 671 938) as agent for the Partners as a partnership carrying on the business
of the Foxtel Partnership (ABN 77 167 100 859) and Austar Entertainment Pty
Limited (ACN 068 104 530) of certain receivables owed to it by Telstra
Corporation Limited, an Australian limited company with ACN 051 775 556 to NAB
Trust Services Limited (ACN 618 250 874) (or any successor or assign) pursuant
to that certain Foxtel Receivables Acquisition Deed Purchase Agreement, dated as
of June 21, 2013 and the other documentation related thereto, in each case as in
effect on the date hereof.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body

“Termination Date” means the earlier of (a) December 12, 2024, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Type” has the meaning specified in the definition of “Advance”.

 

-31-



--------------------------------------------------------------------------------

“UCP” has the meaning specified in Section 2.03(f).

“UK Borrower” means any Borrower incorporated or organized under the laws of the
United Kingdom.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to a UK Borrower under a Loan
Document and is (a) a Lender (i) which is a bank (as defined for the purpose of
section 879 of the UK Income Tax Act 2007) making an advance to a UK Borrower
under a Loan Document and is within the charge to UK corporation tax as respects
any payments of interest made in respect of that advance or would be within such
charge as respects such payments apart from section 18A of the United Kingdom
Corporation Tax Act 2009; or (ii) in respect of an advance made under a Loan
Document to the UK Borrower by a person that was a bank (as defined for the
purpose of section 879 of the UK Income Tax Act 2007) at the time the advance
was made and within the charge to corporation tax as respects any payments of
interest made in respect of that advance, or (b) a UK Treaty Lender.

“UK Tax Deduction” means a deduction or withholding for or on account of Taxes
imposed by the United Kingdom from a payment under the Loan Documents.

“UK Treaty Lender” means a Lender which (a) is treated as a resident of a UK
Treaty State for the purposes of a Treaty, (b) does not carry on a business in
the United Kingdom through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected, and (c) fulfils any
conditions which must be fulfilled under the double taxation agreement for
residents of that UK Treaty State to obtain full exemption from United Kingdom
taxation on interest payable to that Lender in respect of an advance under this
Agreement (including complying with all procedural requirements necessary for
the UK Borrower to make such payments to that Lender without a UK Tax
Deduction). A Lender shall not be treated as having complied with all such
necessary procedural requirements until such time as HM Revenue & Customs have
issued a direction (pursuant to Regulation 2 of the United Kingdom Double
Taxation Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488) which
provides that payments made to it by the relevant UK Borrower under this
Agreement are to be made without withholding an amount for or on account of Tax
unless (i) such Lender holds a passport under the HMRC DT Treaty Passport scheme
and has provided its scheme reference number and its jurisdiction of tax
residence to the Administrative Agent where the Administrative Agent has
provided the same to the Administrative Borrower or the relevant UK Borrower but
the relevant UK Borrower has not duly completed and filed an HM Revenue &
Customs’ Form DTTP2, or (ii) the relevant Borrower has not complied with its
obligations under 2.14(e)(vi).

“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

-32-



--------------------------------------------------------------------------------

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
such Issuing Bank’s Letter of Credit Commitment minus the aggregate Available
Amount of all Letters of Credit issued by such Issuing Bank.

“United States” has the meaning specified in Section 2.14(d).

“United States person” has the meaning specified in Section 2.14(d).

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
Dollar Equivalent of the aggregate principal amount of all outstanding Advances
made by such Lender (in its capacity as a Lender), plus (ii) such Lender’s Pro
Rata Share of the L/C Exposure at such time.

“VAT” means: (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a), or imposed elsewhere (including GST).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in the United States
(such applicable accounting principles, “GAAP”) consistent with such principles
in effect as of the Effective Date. In the event any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
upon the written request of the Administrative Borrower or the Required Lenders,
the Administrative Borrower, the Administrative Agent and the Lenders shall
enter into good faith negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating the Administrative Borrower’s financial
condition shall be the same after such Accounting Change as if such Accounting
Change had not occurred; provided that the provisions of this Agreement shall
not give effect to such amendment until the effective date of such amendment;
provided, further that, at the sole option of the Administrative Borrower, to
the extent there is any Accounting Change that is not material in respect of the
calculation of compliance with the covenants set forth in Section 5.03, or the
definition of “Applicable Margin”, the Required Lenders shall not request an
amendment as provided above to reflect such Accounting Change nor shall any
other consent be required hereunder. “Accounting Change” shall mean any change
in accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants.

 

-33-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in Section 1.03(a) or in
the definition of “Debt,” if there is any change in accounting for leases
pursuant to GAAP resulting from the adoption of Financial Accounting Standards
Board Accounting Standards Update No. 2016-02, Leases (Topic 842) (“FAS 842”),
to the extent such adoption would require any operating lease (or similar
arrangement conveying the right to use) to be required to be reflected on the
balance sheet where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2015, such
lease shall be treated in the same manner under GAAP as in effect on
December 31, 2015, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.

SECTION 1.04. Currency Equivalents Generally.

(a) The Administrative Agent shall determine the Dollar Equivalent of any Letter
of Credit or Advance on each relevant Revaluation Date therefor.

(b) The Dollar Equivalent of any Advances made in accordance with Section 2.03
by any Issuing Bank in any Alternative Currency and not reimbursed by the
Administrative Borrower shall be determined as set forth in Section 2.03(c).    

(c) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 5.02(a) and 5.02(e) with respect to any amount of Debt or Investment in
a currency other than Dollars, no Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Lien is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.04 shall otherwise apply to such Section.

SECTION 1.05. Subsidiary Borrowers. From time to time after the Effective Date,
the Administrative Borrower may (in its sole discretion) re-tranche Unused
Commitments in an aggregate principal amount not to exceed $250,000,000 (each, a
“Subsidiary Borrower Tranche”) subject to the following:

(a) the sole borrower for any Subsidiary Borrower Tranche shall be a
wholly-owned subsidiary of the Administrative Borrower formed under the laws of
the United States, any state thereof or the District of Columbia, the laws of
the Commonwealth of Australia or any state or territory thereof and the laws of
England and Wales or the laws of any other jurisdiction reasonably acceptable to
the Administrative Agent and each applicable Lender (such approval not to be
unreasonably withheld, delayed or conditioned) after the Effective Date by
written election to the Administrative Agent to become a Borrower hereunder
(each such Borrower, a “Subsidiary Borrower”); provided that such Subsidiary
Borrower shall (i) execute a joinder to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent, (ii) deliver to the
Administrative Agent such customary legal opinions, board resolutions and
secretary’s certificates as shall be reasonably requested by the Administrative
Agent in connection therewith, in each case substantially in the form delivered
on the Effective Date with respect to the Loan Parties party to this Agreement
on the Effective Date (subject to any additional confirmations or certifications

 

-34-



--------------------------------------------------------------------------------

that are customary for those jurisdictions), (iii) provide all documentation and
other information required by United States and/or other applicable country’s
regulatory authorities under applicable “know your customer” and Anti-Money
Laundering Laws, including without limitation Title III of the USA Patriot Act,
that shall be reasonably requested by the Administrative Agent in writing at
least 5 Business Days prior to the consummation of such joinder, (iv) provide,
if such Subsidiary Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification; provided,
further, that (x) the Administrative Agent may appoint any of its Affiliates to
act as Administrative Agent for any Subsidiary Borrower Tranche and
(y) notwithstanding anything in this Agreement to the contrary (including,
without limitation, Section 8.01) this Agreement shall be amended in connection
with any Subsidiary Borrower Tranche in a manner reasonably acceptable to the
Administrative Borrower and the Administrative Agent to provide for such
Subsidiary Borrower Tranche and customary “class” provisions (including class
voting and pro rata provisions) in connection therewith;

(b) the aggregate principal amount of any Subsidiary Borrower Tranche shall
ratably reduce the Revolving Credit Commitment (and Letter of Credit Commitment,
if applicable) of each Lender (or an affiliate of such Lender designated by such
Lender) participating in such Subsidiary Borrower Tranche in accordance with the
respective amounts of the Subsidiary Borrower Tranche provided by such Lender;
provided that it is understood and agreed that upon the repayment in full and
termination of a Subsidiary Borrower Tranche, the aggregate principal amount of
Revolving Credit Commitments (and Letter of Credit Commitment, if applicable) of
each Lender (or an affiliate thereof) that had participated in such Subsidiary
Borrower Tranche shall be ratably increased in accordance with the respective
amount of the Subsidiary Borrower Tranche provided by such Lender (or an
affiliate thereof), in each case subject to the consent of each such Lender (in
each case, such consent not to be unreasonably withheld or delayed);

(c) subject to clause (f) below, the terms of any Subsidiary Borrower Tranche
shall be the same as the Commitments (and Advances) as set forth in this
Agreement;

(d) each Lender (or its designated affiliate) shall have the opportunity, but
shall not be obligated to, participate in any Subsidiary Borrower Tranche on a
pro rata basis based on the amount of each Lender’s Commitment;

(e) the Persons providing the commitments for such Subsidiary Borrower Tranche
shall, to the extent not a Lender, be an assignee in compliance with (and
subject to the consents required by) Section 8.07 and otherwise reasonably
satisfactory to the Administrative Borrower;

(f) if a Subsidiary Borrower is formed under the laws of a non-U.S. jurisdiction
other than the Commonwealth of Australia or any state or territory thereof or
the United Kingdom, the terms of the relevant Subsidiary Borrower Tranche will
include customary tax gross-up and tax indemnity provisions, including customary
exclusions from gross-up obligations with respect to such Subsidiary Borrower
for facilities of the relevant type based on applicable law in effect in the
jurisdiction of organization of such Subsidiary Borrower on the date such
Subsidiary Borrower executes a joinder to this Agreement; and

(g) the Administrative Borrower and any Subsidiary Guarantor (established
pursuant to Section 5.01(j)) shall provide a guaranty of the obligations of any
Subsidiary Borrower with respect to its Subsidiary Borrower Tranche pursuant to
documentation reasonably satisfactory to the Administrative Borrower and the
Administrative Agent.

 

-35-



--------------------------------------------------------------------------------

The Lenders hereby irrevocably authorize the Administrative Agent to enter into
any amendment to this Agreement or to any other Loan Document as may be
necessary or appropriate in order to establish any Subsidiary Borrower and
Subsidiary Borrower Tranche pursuant to this Section 1.05 and such technical
amendments, and other customary amendments with respect to provisions of this
Agreement relating to taxes for borrowers in such jurisdiction, in each case as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Administrative Borrower in connection therewith.

SECTION 1.06. Administrative Borrower. Each Borrower hereby designates the
Administrative Borrower as its representative and agent for all purposes under
the Loan Documents relating to Notices of Borrowing, Notices of Issuance,
designation of interest rates, receipt of Borrowings and payment of Obligations.
The Administrative Borrower hereby accepts such appointments. Any Agent, any
Issuing Bank and the Lenders shall be entitled to rely upon, and shall be fully
protected in relying upon any Notices of Borrowing, Notices of Issuance,
designation of interest rate, instructions for receipt of Borrowings and payment
of Obligations delivered by the Administrative Borrower on behalf of the
applicable Borrowers. The Administrative Agent and the Lenders may give any
notice or communication with a Borrower hereunder to the Administrative Borrower
on behalf of such Borrower. Each of the Agents, the Issuing Banks and the
Lenders shall have the right, in its discretion, to deal exclusively with the
Administrative Borrower with respect to Notices of Borrowing, Notices of
Issuance, designation of interest rates, receipt of Borrowings and payment of
Obligations, and the Borrowers for any or all other purposes under the Loan
Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the
Administrative Borrower, in each case, consistent with the foregoing provisions,
shall be binding upon and enforceable against it.

SECTION 1.07. Australian Banking Code of Practice. The parties agree that the
Australian Banking Code of Practice does not apply to the Loan Documents and the
transactions under them.

SECTION 1.08. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

SECTION 1.09. Interest Rates; LIBOR Notification. The interest rate on an
Advance denominated in Dollars or an Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the

 

-36-



--------------------------------------------------------------------------------

“IBA”) for purposes of the IBA setting the London interbank offered rate. As a
result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on Eurodollar Advances.
In light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 2.08 provides a mechanism
for determining an alternative rate of interest. The Administrative Agent will
promptly notify the Administrative Borrower, pursuant to Section 2.08, of any
change to the reference rate upon which the interest rate on any Eurodollar Rate
Advance is based. However, the Administrative Agent does not warrant or accept
any responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Eurodollar Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.08, whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.08), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
Eurodollar Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit.

(a) Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Advances in Dollars or any Alternative Currency
to the Administrative Borrower from time to time on any Business Day during the
period from the Effective Date until the Termination Date applicable to such
Lender in an amount not to exceed at any time such Lender’s Unused Commitment;
provided that Advances to any Subsidiary Borrower organized under the laws of
Australia shall only be available in Australian Dollars and Advances to any
Subsidiary Borrower organized under the laws of the United Kingdom shall only be
Available in Sterling. Each Borrowing shall be in an aggregate amount of the
Borrowing Minimum or an integral multiple of the Borrowing Multiple in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, the
Administrative Borrower may borrow under this Section 2.01(a), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”
and, collectively, “Letters of Credit”) in Dollars or any Alternative Currency
for the account of the Administrative Borrower and its Subsidiaries from time to
time on any Business Day during the period from the Effective Date until 30 days
before the final Termination Date in an aggregate Available Amount (based on the
Dollar Equivalent thereof) (i) not exceeding at any time (x) for all Letters of
Credit, the Letter of Credit Facility at such time and (y) for all Letters of
Credit issued by each Issuing Bank, such Issuing Bank’s Letter of Credit
Commitment at such time and (ii) for each such Letter of Credit not to exceed an
amount equal to the aggregate Unused Commitments of the Lenders at such time.
Each Letter of Credit shall be in an amount of the Letter of Credit

 

-37-



--------------------------------------------------------------------------------

Minimum or more. The Administrative Borrower shall be liable for all Obligations
with respect to any Letter of Credit issued for the account of any of its
Subsidiaries. No Letter of Credit shall have an expiration date (including all
rights of the Administrative Borrower or the beneficiary to require renewal)
later than the earlier of (x) the date that is one year after the date of
issuance thereof, but may by its terms be renewable annually upon notice (a
“Notice of Renewal”) given to the Issuing Bank that issued such Letter of Credit
and the Administrative Agent on or prior to any date for notice of renewal set
forth in such Letter of Credit but in any event at least three Business Days
prior to the date of the proposed renewal of such Letter of Credit and upon
fulfillment of the applicable conditions set forth in Article III unless such
Issuing Bank has notified the Administrative Borrower (with a copy to the
Administrative Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit but in any event at least 30 Business Days prior
to the date of automatic renewal of its election not to renew such Letter of
Credit (a “Notice of Termination”) and (y) 5 Business Days prior to the final
Termination Date; provided that no Letter of Credit may expire after the
Termination Date of any Non-Consenting Lender if, after giving effect to such
issuance, the aggregate Revolving Credit Commitments of the Consenting Lenders
(including any replacement Lenders) for the period following such Termination
Date would be less than the Available Amount of the Letters of Credit expiring
after such Termination Date; provided further, that the terms of each Letter of
Credit that is automatically renewable annually shall (1) require the Issuing
Bank that issued such Letter of Credit to give the beneficiary named in such
Letter of Credit notice of any Notice of Termination and (2) permit such
beneficiary, upon receipt of such notice, to draw under such Letter of Credit
prior to the date such Letter of Credit otherwise would have been automatically
renewed. If either a Notice of Renewal is not given by the Administrative
Borrower or a Notice of Termination is given by the relevant Issuing Bank
pursuant to the immediately preceding sentence, such Letter of Credit shall
expire on the date on which it otherwise would have been automatically renewed;
provided, however, that even in the absence of receipt of a Notice of Renewal
the relevant Issuing Bank may in its discretion, unless instructed to the
contrary by the Administrative Agent or the Administrative Borrower, deem that a
Notice of Renewal had been timely delivered and in such case, a Notice of
Renewal shall be deemed to have been so delivered for all purposes under this
Agreement. Within the limits referred to above, each Borrower may request the
issuance of Letters of Credit under this Section 2.01(b), repay any Advances
resulting from drawings thereunder pursuant to Section 2.03(c) and request the
issuance of additional Letters of Credit under this Section 2.01(b).

SECTION 2.02. Making the Advances.

(a) Each Borrowing shall be made on notice, given not later than (x) 11:00 A.M.
New York City time (or with respect to Borrowings denominated in Euro, Sterling
or Australian Dollars, 9:00 A.M. London time) on the third Business Day prior to
the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances or (y) 11:00 A.M. (New York City time) on the date of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, by the Administrative Borrower to the Administrative Agent, which
shall give to each Lender prompt notice thereof by telecopier. Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, or telecopier in substantially the form of Exhibit B
hereto, specifying therein the requested (i) date of such Borrowing, (ii) Type
and currency of Advances comprising such Borrowing, (iii) aggregate amount of
such Borrowing, (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance and (v) the applicable
Borrower. Each Lender shall, before 1:00 P.M. (Local Time) on the date of such
Borrowing make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the applicable Borrower at the Administrative Agent’s address
referred to in Section 8.02.

 

-38-



--------------------------------------------------------------------------------

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Administrative Borrower may not select Eurodollar Rate Advances for any
Borrowing if the Dollar Equivalent amount of such Borrowing is less than the
Borrowing Minimum or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than 15 separate
Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the applicable
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the applicable
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the applicable Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the applicable Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the applicable Borrower, the
interest rate applicable at the time to Advances comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate or, in the case of
Advances denominated in Alternative Currencies, other rates determined by the
Administrative Agent in accordance with rules governing interbank lending. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement (and any interest paid by such Lender
shall be paid to the applicable Borrower for any period where such Borrower has
made payments under this subsection).

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(f) Subject to Section 2.08, (i) each Borrowing denominated in Sterling, Euros
or Australian Dollars shall be comprised entirely of Eurodollar Rate Advances
and (ii) each Borrowing denominated in Dollars or Canadian Dollars shall be
comprised entirely of Base Rate or Eurodollar Rate Advances as the
Administrative Borrower may request in accordance herewith. Each Lender at its
option may make any Advance by causing any domestic or foreign branch or
Affiliate of such Lender to make such Advance; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Advance in accordance with the terms of this Agreement.

 

-39-



--------------------------------------------------------------------------------

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit.

(a) Request for Issuance. (i) Subject to clause (ii) below, each Letter of
Credit shall be issued upon notice, given not later than 1:00 P.M. (Local Time)
on the fifth Business Day prior to the date of the proposed issuance of such
Letter of Credit (or on such shorter notice as the applicable Issuing Bank may
agree), by the Administrative Borrower to any Issuing Bank, and such Issuing
Bank shall give the Administrative Agent, prompt notice thereof by telecopier.
Each such notice of issuance of a Letter of Credit (a “Notice of Issuance”)
shall be by telephone, confirmed immediately in writing, or telecopier,
specifying therein the requested (A) date of such issuance (which shall be a
Business Day), (B) the amount and currency of such Letter of Credit,
(C) expiration date of such Letter of Credit, (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, and
shall be accompanied by such customary application and agreement for letter of
credit as such Issuing Bank may specify to the Administrative Borrower
requesting such issuance for use in connection with such requested Letter of
Credit (a “Letter of Credit Agreement”). If the requested form of such Letter of
Credit is reasonably acceptable to such Issuing Bank, such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Administrative Borrower (or its
applicable Subsidiary) requesting such issuance at its office referred to in
Section 8.02 or as otherwise agreed with the Administrative Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

(ii) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it; or

(B) the issuance of the Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally and to customers of
the Issuing Bank generally; provided that, in the event the Issuing Bank can no
longer issue any Letter of Credit, the Issuing Bank shall endeavor to provide
sufficient notice thereof to the Administrative Borrower.

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit.
The Administrative

 

-40-



--------------------------------------------------------------------------------

Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Pro Rata Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the Administrative Borrower
within one Business Day after the Administrative Borrower’s receipt of notice
thereof, or of any reimbursement payment required to be refunded to the
Administrative Borrower for any reason. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Pro Rata Share of the Available Amount of such Letter of Credit at each time
such Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 2.19 or Section 8.07 or otherwise pursuant to this Agreement.

(c) Drawing and Reimbursement. Upon receipt from the beneficiary of any Letter
of Credit of any notice of a drawing under such Letter of Credit, the relevant
Issuing Bank shall notify promptly the Administrative Borrower and the
Administrative Agent thereof. On the Business Day immediately following the
Business Day on which the Administrative Borrower shall have received notice of
any payment by an Issuing Bank under a Letter of Credit, the Administrative
Borrower shall reimburse such Issuing Bank through the Administrative Agent in
the same currency as such drawing in an amount equal to such drawing. If the
Administrative Borrower fails to so reimburse such Issuing Bank (or if any such
reimbursement payment is required to be refunded to the Administrative Borrower
for any reason), then the payment by such Issuing Bank of such drawing shall
constitute for all purposes of this Agreement the making by such Issuing Bank of
an Advance, which, in the case of a Letter of Credit denominated in Dollars,
shall be a Base Rate Advance denominated in such currency, in the amount of such
drawing or, in the case of a Letter of Credit denominated in any Alternative
Currency, shall be a Base Rate Advance in Dollars in the amount of the Dollar
Equivalent of such drawing as of such date, provided that the Administrative
Borrower shall indemnify the Administrative Agent and the Lenders for any
currency exchange losses sustained as a result of the Administrative Borrower’s
repayment in Dollars of any Letter of Credit denominated in any Alternative
Currency. Each Issuing Bank shall give prompt notice (and such Issuing Bank will
use its commercially reasonable efforts to deliver such notice within one
Business Day) of each drawing under any Letter of Credit issued by it to the
Administrative Borrower and the Administrative Agent. Upon written demand by
such Issuing Bank, with a copy of such demand to the Administrative Agent, each
Lender shall pay to the Administrative Agent such Lender’s Pro Rata Share of
such outstanding Advance, by making available for the account of its Applicable
Lending Office to the Administrative Agent for the account of such Issuing Bank,
by deposit to the Administrative Agent’s Account, in same day funds in Dollars,
an amount equal to the portion of the outstanding principal amount of such
Advance to be funded by such Lender. Promptly after receipt thereof, the
Administrative Agent shall transfer such funds to such Issuing Bank. Each Lender
agrees to fund its Pro Rata Share of an outstanding Advance on (i) the Business
Day on which demand therefor is made by such Issuing Bank, provided, that notice
of such demand is given not later than 11:00 A.M. (New York City time) on such
Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. If and to the extent that any
Lender shall not have so made the amount of such Advance available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by

 

-41-



--------------------------------------------------------------------------------

any such Issuing Bank until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for its account or the account of such Issuing
Bank, as applicable. If such Lender shall pay to the Administrative Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute an Advance made in the
applicable currency by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day. For the
avoidance of doubt, if any drawing occurs under a Letter of Credit and such
drawing is not reimbursed on the same day, such drawing shall, without
duplication, accrue interest at the rate applicable to Base Rate Advances based
on the Dollar Equivalent amount of such drawing.

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Administrative Agent and each Lender on the first Business Day of each month a
written report summarizing issuance and expiration dates of Letters of Credit
during the preceding month and drawings during such month under all Letters of
Credit and (ii) to the Administrative Agent and each Lender on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit.

(e) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.

(f) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Bank and the Administrative Borrower when a
Letter of Credit is issued, (i) the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance) (the “ISP”) shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, International
Chamber of Commerce (“ICC”) Publication No. 600 (or such later version thereof
as may be in effect at the time of issuance) (the “UCP”) shall apply to each
commercial Letter of Credit. Notwithstanding the foregoing, no Issuing Bank
shall be responsible to the Administrative Borrower for, and no Issuing Bank’s
rights and remedies against the Administrative Borrower shall be impaired by,
any action or inaction of such Issuing Bank required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
such Issuing Bank or the beneficiary is located, the practice stated in the ISP
or UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade – International Financial Services Association (“BAFT-IFSA”),
or the Institute of International Banking Law & Practice, to the extent that the
relevant Letter of Credit chooses such law or practice.

(g) Resignation. Notwithstanding anything to the contrary contained herein, any
Issuing Bank may, with the consent of the Administrative Borrower and the
Administrative Agent (in each case, such consent not to be unreasonably withheld
or delayed), resign (such Issuing Bank, the “Resigning Issuing Bank”) as an
Issuing Bank, with respect to its Unissued Letter of Credit Commitment and be
replaced with one or more substitute Issuing Banks from among the Lenders who
agree to assume such role, with the consent of the Administrative Borrower and
the Administrative Agent (in each case, such consent not to be unreasonably
withheld or delayed); provided that after giving effect to any such assignment
at no time shall (x) the Letter of Credit Commitment of any Issuing Bank,
including any substitute Issuing Bank, exceed its Revolving Credit Commitment
and (y) the sum of the L/C Exposure of all Issuing Banks

 

-42-



--------------------------------------------------------------------------------

exceed the sum of (A) the aggregate amount of the Letter of Credit Commitment of
all Issuing Banks less (B) the aggregate amount of the Unissued Letter of Credit
Commitment of all Issuing Banks. The Administrative Borrower or the Resigning
Issuing Bank with the consent of the Administrative Borrower and the
Administrative Agent (in each case, consent not to be unreasonably withheld or
delayed) shall be entitled to appoint from among the Lenders who agree to assume
such role a successor Issuing Bank hereunder and it shall notify the
Administrative Agent, who will notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Administrative Borrower shall pay all unpaid fees accrued for the account of the
Resigning Issuing Bank pursuant to Section 2.04. From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Resigning Issuing Bank under this Agreement with
respect to Unissued Letter of Credit Commitment being assigned and the Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Initial Issuing Bank
hereunder, the Resigning Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

SECTION 2.04. Fees.

(a) Commitment Fee. The Administrative Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee in Dollars
at the per annum rate set forth in the definition of Applicable Margin on the
actual daily amount of such Lender’s Unused Commitment. The commitment fee shall
accrue at all times from the Effective Date until the Termination Date, payable
in arrears quarterly on the last day of each March, June, September and
December, commencing December 31, 2019, and on the Termination Date; provided
that no Defaulting Lender shall be entitled to receive any commitment fee in
respect of its Revolving Credit Commitment for any period during which that
Lender is a Defaulting Lender (and the Administrative Borrower shall not be
required to pay such fee that otherwise would have been required to have been
paid to that Defaulting Lender).

(b) Letter of Credit Fees. (i) The Administrative Borrower shall pay to the
Administrative Agent for the account of each Lender a commission in Dollars on
such Lender’s Pro Rata Share of the average daily aggregate Available Amount of
all Letters of Credit outstanding (and not cash-collateralized) from time to
time at a rate per annum equal to the Applicable Margin for Eurodollar Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December, commencing December 31, 2019,
and on the Termination Date, and after the Termination Date payable upon demand;
provided that the Applicable Margin shall increase by 2% upon the occurrence and
during the continuation of an Event of Default if the Administrative Borrower is
required to pay default interest on the principal of all Advances pursuant to
Section 2.07(b).

(ii) The Administrative Borrower shall pay to each Issuing Bank for its own
account such reasonable fees as may from time to time be agreed in writing
between the Administrative Borrower and such Issuing Bank.

(c) Administrative Agent’s Fees, The Administrative Borrower shall pay to the
Administrative Agent for its own account such fees as have been agreed between
the Administrative Borrower and the Administrative Agent.

 

-43-



--------------------------------------------------------------------------------

SECTION 2.05. Optional Termination or Reduction of the Commitments. The
Administrative Borrower shall have the right, upon at least three Business Days’
notice to the Administrative Agent, to terminate in whole or permanently reduce
ratably in part the Unused Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of the Borrowing Minimum or
an integral multiple of Borrowing Multiple in excess thereof.

SECTION 2.06. Repayment of Advances.

(a) Advances. Each Borrower shall repay to the Administrative Agent for the
ratable account of each Lender on the Termination Date applicable to such Lender
the aggregate principal amount of the outstanding Advances made by such Lender
in the currencies in which such Advances are denominated.

(b) Letter of Credit Reimbursements. The obligations of the Administrative
Borrower under this Agreement, any Letter of Credit Agreement and any other
agreement or instrument, in each case, relating to any Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances (it being understood that any such
payment by the Administrative Borrower is without prejudice to, and does not
constitute a waiver of, any rights the Administrative Borrower might have or
might acquire as a result of the payment by any Lender of any draft or the
reimbursement by the Administrative Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit, any Letter of Credit Agreement or any other agreement or instrument, in
each case, relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Administrative Borrower in respect of
any L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

(iii) the existence of any claim, setoff, defense or other right that the
Administrative Borrower may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Persons for which any such beneficiary
or any such transferee may be acting), any Issuing Bank, the Administrative
Agent, any Lender or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply (but materially complies)
with the terms of such Letter of Credit;

 

-44-



--------------------------------------------------------------------------------

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Administrative Borrower in respect of the L/C
Related Documents; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Administrative Borrower or a guarantor.

No Issuing Bank shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to the Administrative Borrower to the extent of
any direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Administrative
Borrower to the extent permitted by applicable law) suffered by the
Administrative Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

SECTION 2.07. Interest on Advances.

(a) Scheduled Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender from the date of such Advance until
such principal amount shall be paid in full in the currency in which such
Advance is denominated, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

-45-



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a) or (f), each Borrower shall pay interest
(“Default Interest”) on (i) the unpaid (and, in the case of an Event of Default
under 6.01(a), overdue) principal amount of each Advance owing to each Lender,
payable in arrears on the dates referred to in clause (a)(i) or (a)(ii) above,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above
and (ii) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances denominated in Dollars pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Administrative Agent.

SECTION 2.08. Interest Rate Determination.

(a) If the Administrative Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Administrative Borrower and
the Lenders and such Advances will automatically, on the last day of the then
existing Interest Period therefor, Convert into Eurodollar Rate Advances with an
Interest Period of one month.

(b) Upon the occurrence and during the continuance of any Event of Default,
(x) in the case of Advances denominated in Dollars or Canadian Dollars, (i) each
Eurodollar Rate Advance will, at the option of the Required Lenders, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance denominated in the same currency and (ii) the obligation of the Lenders
to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended and (y) no outstanding Advances denominated in any other Alternative
Currency may be continued for an Interest Period of more than one month’s
duration.

(c) If prior to the commencement of any Interest Period for a Eurodollar Rate
Advance:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate (including because the applicable Screen Rate
is not available or published on a current basis), for the applicable currency
and such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for an Advance in the applicable currency and such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Advances included in such Borrowing for
the applicable currency and such Interest Period,

then the Administrative Agent shall give notice thereof to the Administrative
Borrower and the Lenders by telephone, telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Administrative Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (A) any Notice of Borrowing that requests the
conversion of any Advance to,

 

-46-



--------------------------------------------------------------------------------

or continuation of any Advance as, a Eurodollar Rate Advance in such currency
shall be ineffective and (B) if any Notice of Borrowing requests a Eurodollar
Advance in such currency, such Advance shall be made as a Base Rate Advance (or,
except in the case of Dollars and Canadian Dollars, shall be ineffective);
provided that if the circumstances giving rise to such notice affect only one
Type of Advance, then the other Type of Advances shall be permitted.

(d) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, with respect to the Eurodollar Rate for any currency,
the Administrative Agent and the Administrative Borrower may amend this
Agreement to replace such Eurodollar Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event with respect to any
currency will become effective at 5:00 p.m. on the fifth (5th) Business Day
after the Administrative Agent has posted such proposed amendment to all Lenders
and the Administrative Borrower, so long as the Administrative Agent has not
received, by such time, written notice of objection to such proposed amendment
from Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate for Dollars, the Lenders shall
be entitled to object only to the Benchmark Replacement Adjustment contained
therein. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
accept such amendment. No replacement of any Eurodollar Rate with a Benchmark
Replacement will occur prior to the applicable Benchmark Transition Start Date.

(e) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(f) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.08, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.08.

(g) Upon the Administrative Borrower’s receipt of notice of the commencement of
a Benchmark Unavailability Period with respect to any currency, (i) any Notice
of Borrowing that requests the conversion of any Advance to, or continuation of
any Advance as, a Eurodollar Rate Advance in such currency shall be ineffective
and (ii) if any Notice of Borrowing requests a Eurodollar Rate Advance in such
currency, such Advance shall be made as a Base Rate Advance (or, except in the
case of Dollars of Canadian Dollars, shall be ineffective).

 

-47-



--------------------------------------------------------------------------------

SECTION 2.09. Optional Conversion of Advances. The Administrative Borrower may
on any Business Day, upon notice given to the Administrative Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion and subject to the provisions of Sections 2.08 and
2.12, Convert all Advances of one Type comprising the same Borrowing into
Advances of the other Type denominated in the same currency; provided, however,
that any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be
made only with respect to Advances denominated in Dollars or Canadian Dollars
and on the last day of an Interest Period for such Eurodollar Rate Advances, any
Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted, and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Advance. Each notice of Conversion shall be irrevocable and binding on the
Administrative Borrower.

SECTION 2.10. Prepayments of Advances.

(a) Optional. The Administrative Borrower may, upon notice at least three
Business Days’ prior to the date of such prepayment, in the case of Eurodollar
Rate Advances (or, in the case of an Eurodollar Rate Advance denominated in
Euro, Sterling or Australian Dollar, not later than 9:00 a.m., London time,
three Business Days prior to the date of such prepayment), and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances, to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
applicable Borrower shall, prepay the outstanding principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of the Borrowing Minimum or an integral multiple
of the Borrowing Multiple in excess thereof and (y) in the event of any such
prepayment of a Eurodollar Rate Advance, the applicable Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(d).

(b) Mandatory Prepayments. (i) If at any time, the sum of (A) the Dollar
Equivalent of the aggregate principal amount of all outstanding Advances plus
(B) the Dollar Equivalent of the aggregate Available Amount of all Letters of
Credit then outstanding exceeds 103% of the aggregate Revolving Credit
Commitments of the Lenders for each of the three consecutive Business Days prior
to such date, the Administrative Borrower shall, within two Business Days after
receipt of such notice, prepay the outstanding principal amount of any Advances
owing by the Administrative Borrower and/or deposit cash in an L/C Cash
Collateral Account with respect to Letters of Credit then outstanding in an
aggregate amount sufficient to reduce such sum after such payment to an amount
not to exceed 100% of the aggregate Revolving Credit Commitments of the Lenders.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurodollar
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Administrative Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 8.04(d). The Administrative Agent shall give prompt notice of any
prepayment required under this Section 2.10(b) to the Administrative Borrower
and the Lenders.

 

-48-



--------------------------------------------------------------------------------

(c) Letters of Credit. The Administrative Borrower shall, on the day that is
five (5) Business Days prior to the final Termination Date, pay to the
Administrative Agent for deposit in the L/C Cash Collateral Account (a) an
amount in each Alternative Currency sufficient to cause the amount of such
Alternative Currency on deposit in the L/C Cash Collateral Account to equal 100%
of the aggregate Available Amount of all Letters of Credit then outstanding
denominated in such Alternative Currency and (b) an amount in Dollars sufficient
to cause the amount of Dollars on deposit in the L/C Cash Collateral Account to
equal 100% of the aggregate Available Amount of all Letters of Credit then
outstanding denominated in Dollars; provided that nothing herein shall be deemed
to amend or modify any provision of Section 2.01(b). Upon the drawing of any
such Letter of Credit, to the extent funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the Issuing Banks
to the extent permitted by applicable law, and if so applied, then such
reimbursement shall be deemed a repayment of the corresponding Advance in
respect of such Letter of Credit. After any such Letter of Credit shall have
expired or been fully drawn upon and all other obligations of the Administrative
Borrower thereunder shall have been paid in full, the equivalent amount
deposited in such L/C Cash Collateral Account in respect of such Letter of
Credit shall be promptly returned to the Administrative Borrower.

SECTION 2.11. Increased Costs.

(a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law, rule, regulation or treaty or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances or agreeing to issue or of issuing or maintaining or
participating in Letters of Credit (excluding for purposes of this Section 2.11
any such increased costs resulting from (x) Taxes or Other Taxes, in each case,
indemnified or indemnifiable or with respect to which an additional amount has
been paid or is payable under Section 2.14 and (y) any Excluded Taxes), then the
applicable Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that (1) before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its legal and regulatory restrictions) to designate a different Applicable
Lending Office if the making of such a designation would avoid the need for, or
reduce the amount of, such increased cost and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender (or its
holding company) and (2) such Lender shall, in making demand under this Section,
certify that such Lender is treating substantially all similarly situated
borrowers under comparable provisions of similar credit agreements in a manner
that is consistent with the treatment afforded the Borrowers hereunder;
provided, further that, for the avoidance of doubt, this Section 2.11(a) shall
apply to all requests, rules, guidelines or directives concerning capital
adequacy issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States financial regulatory authorities, in
each case pursuant to Basel III, in each case, regardless of the date adopted,
issued, promulgated or implemented.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Advances made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which

 

-49-



--------------------------------------------------------------------------------

such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered; provided, however, that before making any such demand, each
Lender shall, in making demand under this Section, certify that such Lender is
treating substantially all similarly situated borrowers under comparable
provisions of similar credit agreements in a manner that is consistent with the
treatment afforded the Borrowers hereunder.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Administrative Borrower and shall be
conclusive absent manifest error.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Administrative Borrower shall not be required to compensate a Lender or Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Administrative Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided, further, that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law, rule, regulation or treaty
makes it unlawful, or any central bank or other Governmental Authority asserts
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances hereunder, (i) in the case of Advances
denominated in Dollars or Canadian Dollars (a) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance denominated in
the same currency, and (b) the obligation of the Lenders to make Eurodollar Rate
Advances or to Convert Advances into Eurodollar Rate Advances shall be suspended
until the Administrative Agent shall notify the Administrative Borrower and the
Lenders that the circumstances causing such suspension no longer exist and
(ii) in the case of Advances denominated in any other Alternative Currency, such
Advance shall be immediately converted to a Base Rate Advance denominated in
Dollars at the Dollar Equivalent; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. Any Lender that is prohibited from performing its obligations to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances may be required to assign all of its rights and obligations hereunder
upon a request by the Administrative Borrower in accordance with Section 2.21.

 

-50-



--------------------------------------------------------------------------------

SECTION 2.13. Payments and Computations.

(a) Each Borrower shall make each payment hereunder, irrespective of any right
of counterclaim or setoff, not later than 11:00 A.M. (Local Time) on the day
when due (or in the case of Australian Dollars, 9:00 a.m. Local Time) to the
Administrative Agent at the Administrative Agent’s Account in same day funds.
All payments under each Loan Document of principal or interest in respect of any
Advance (or of any breakage indemnity in respect of any Advance) shall be made
in the currency of such Advance, and, except as otherwise expressly set forth in
any Loan Document, all other payments under each Loan Document shall be made in
Dollars. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest, fees or
commissions ratably (other than amounts payable pursuant to Section 2.11, 2.14
or 8.04(d)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.18 or an extension of the Termination
Date pursuant to Section 2.19, and upon the Administrative Agent’s receipt of
such Lender’s Assumption Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date or
Extension Date, as the case may be, the Administrative Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Assumption shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b) All interest hereunder shall be computed on the basis of a year of 360 days
and actual days elapsed, except that (i) (A) interest computed by reference to
the Base Rate at times when the Base Rate is based on the Administrative Agent’s
prime rate and (B) interest computed by reference to the BBR Screen Rate and the
CDOR Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and (ii) interest in respect of Borrowings in GBP shall be computed
on the basis of 365 days, and in each case of the foregoing clauses (i) and (ii)
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Base Rate, or Eurodollar Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment fee, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d) Unless the Administrative Agent shall have received notice from the
Administrative Borrower prior to the date on which any payment is due to the
Lenders hereunder that a Borrower will not make such payment in full, the
Administrative Agent may assume that the applicable Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an

 

-51-



--------------------------------------------------------------------------------

amount equal to the amount then due such Lender. If and to the extent the
applicable Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, (i) if such payment is denominated in Dollars, at the Federal Funds Rate
and (ii) if such payment is denominated in an Alternative Currency, the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount, it being understood that nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Revolving Credit
Commitment or to prejudice any rights which the Administrative Agent or the
applicable Borrower may have against any Lender as a result of any default by
such Lender hereunder.

SECTION 2.14. Taxes.

(a) Any and all payments by any Borrower or any guarantor of a Borrower to or
for the account of any Lender or the Administrative Agent hereunder or under the
Notes or any other documents to be delivered hereunder shall be made, in
accordance with Section 2.13 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, charges or withholdings
(including back-up withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties with respect thereto (“Taxes”), unless otherwise required by
applicable law. “Excluded Taxes” means in the case of each Lender and the
Administrative Agent (i) Taxes imposed on or measured by its net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, imposed
(A) by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or has its principal
office or Facility Office or Applicable Lending Office or any political
subdivision thereof or (B) that are Other Connection Taxes; (ii) in the case of
a Lender, any United States federal withholding taxes imposed on interest
payable to or for the account of such Lender pursuant to law in effect on the
date on which such Lender became a Lender hereunder or changes its lending
office (except to the extent such Taxes were not considered Excluded Taxes with
respect to such Lender’s immediate assignor or immediately before such Lender
changed its lending office); (iii) Taxes attributable to the recipient’s failure
to comply with Section 2.14(e); (iv) any withholding tax imposed under FATCA in
respect of payments hereunder or under the Notes; (v) any UK Tax Deduction
payable by a UK Borrower with respect to an amount payable by, or on behalf of a
UK Borrower, if, on the date on which the payment falls due: (A) the payment
could have been made to the relevant Lender without a UK Tax Deduction if the
Lender had been a UK Qualifying Lender, but on that date that Lender is not or
has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or UK Treaty or any
published practice or published concession of any relevant taxing authority, or
(B) the Borrower making the payment is able to demonstrate that the payment
could have been made to the Lender without the UK Tax Deduction had that Lender
complied with its obligations under clauses (iv), (v) and (vii) of Sections
2.14(e), (vi) any Australian Tax Deduction payable by an Australian Loan Party
or any guarantor of an Australian Loan Party, if, on the date on which the
payment falls due, the payment could have been made to the relevant Lender or
Administrative Agent without an Australian Tax Deduction if the Lender to which
the payment relates had been an Australian Qualifying Lender, but on that date
that Lender is not or has ceased to be an Australian Qualifying Lender other
than as a result of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or Australian Treaty or any published practice or published concession of
any relevant taxing authority, and (vii) any Taxes to the extent an indemnity or
an additional amount with respect

 

-52-



--------------------------------------------------------------------------------

to such Taxes is not payable pursuant to paragraph (e)(viii), (f), (i) or (k) of
this Section 2.14. If any Borrower or any other applicable withholding agent
shall be required by law (as determined in the good faith discretion of an
applicable withholding agent) to deduct or withhold any Taxes from or in respect
of any sum payable hereunder or under any Note or any other documents to be
delivered hereunder to any Lender or the Administrative Agent, (i) to the extent
the Tax is not an Excluded Tax, such Borrower, guarantor of a Borrower or
applicable withholding agent (as relevant) will pay to such Lender such
additional amount or amounts as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made provided that any such amount or amounts shall not be
duplicative of any amounts to the extent otherwise paid by such Borrower,
guarantor of such Borrower or applicable withholding agent (as relevant) under
any other provision of this Agreement or the Notes or any other documents to be
delivered hereunder, (ii) the applicable withholding agent shall make such
deductions or withholdings and (iii) the applicable withholding agent shall pay
the full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law.

(b) In addition, the applicable Borrower shall pay any present or future stamp
or documentary taxes or any other property taxes, charges or similar levies that
arise from any payment made hereunder or under the Notes or any other documents
to be delivered hereunder or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Agreement or the Notes or
any other documents to be delivered hereunder other than any Taxes or other
amounts imposed with respect to an assignment (hereinafter referred to as “Other
Taxes”).

(c) The Administrative Borrower shall indemnify each Lender and the
Administrative Agent for and hold it harmless against the full amount of Taxes
(other than Excluded Taxes) or Other Taxes (including, without limitation, Taxes
of any kind imposed or asserted by any jurisdiction on amounts payable under
this Section 2.14) imposed on or paid by such Lender or the Administrative Agent
(as the case may be) as a result of payments hereunder and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) provides to the
Administrative Borrower a certificate as to the amount of such payment or
liability.

(d) Within 30 days (or as soon as practicable) after the date of any payment of
Taxes by any Borrower, the Administrative Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.

(e) (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each initial Lender and on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Administrative Borrower (but only so long as such
Lender remains lawfully able to do so), shall provide each of the Administrative
Agent and the Administrative Borrower with two original Internal Revenue Service
Forms W-8BEN, W-8BEN-E, W-8IMY or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States federal
withholding tax on payments

 

-53-



--------------------------------------------------------------------------------

pursuant to any Loan Document. Any Lender claiming the benefits of the exemption
of the portfolio interest under Section 871(h) or 881(c) of the Internal Revenue
Code shall provide each of the Administrative Agent and the Administrative
Borrower, in addition to the Forms W-8BEN or W-8BEN-E provided pursuant to the
preceding sentence, a certificate, substantially in the form of Exhibit D,
establishing the Lender’s entitlement to the exemption. If the form provided by
a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States federal withholding tax rate on interest payments in
excess of zero, the United States federal withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate shall be considered excluded from Taxes; provided,
however, that, if at the date of the Assumption Agreement or the Assignment and
Assumption pursuant to which a Lender assignee becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) in
respect of United States federal withholding tax with respect to interest paid
at such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States federal withholding tax, if any, applicable
with respect to the Lender assignee on such date. For purposes of this
subsection (e), the term “United States person” shall have the meaning specified
in Section 7701(a)(30) of the Internal Revenue Code.

(ii) If a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Administrative Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Administrative Borrower or the
Administrative Agent as may be necessary for the Administrative Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii) Each Lender that is a United States person, on or prior to the date of its
execution and delivery of this Agreement in the case of each initial Lender and
on the date of the Assumption Agreement or the Assignment and Assumption
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Administrative
Borrower, shall provide each of the Administrative Agent and the Administrative
Borrower with two original Internal Revenue Service Forms W-9, or any successor
or other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from United States federal backup withholding tax.

(iv) Each Lender agrees that if any form or certification previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal inability to do so. Notwithstanding
anything to the contrary in Section 2.14(e)(i) or (f), a Lender is not required
to deliver any form, certification or document that it is not legally eligible
to deliver. Each Lender authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 2.14.

 

-54-



--------------------------------------------------------------------------------

(v) Each Lender shall deliver to the Administrative Borrower and to the
Administrative Agent as soon as practicable, whenever reasonably requested by
the Administrative Borrower or the Administrative Agent, such properly completed
and duly executed documentation prescribed by applicable requirements of law and
such other reasonably requested information as will permit the Borrowers or the
Administrative Agent, as the case may be, (x) to determine whether or not any
payments made under any Loan Document are subject to UK Tax Deductions or
Australian Tax Deductions or information reporting requirements, (y) to
determine, if applicable, the required rate of UK Tax Deductions or Australian
Tax Deductions, and (z) to establish such Lender’s entitlement to any available
exemption from, or reduction in the rate of, UK Tax Deduction or Australian Tax
Deductions, in respect of any payments to be made to such Lender by any Borrower
pursuant to any Loan Document or otherwise establish such Lender’s status for
withholding Tax purposes in an applicable jurisdiction. In addition, any Lender,
if reasonably requested by the Administrative Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by law or
administrative practice as will enable the Administrative Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(vi) a Lender with respect to a Commitment extended to a UK Borrower and each
Borrower which makes a payment to which that Lender is entitled shall co-operate
in promptly completing or assisting with the completion of any procedural
formalities necessary for that Borrower to obtain authorization to make that
payment without a UK Tax Deduction and maintain that authorization where an
authorization expires or otherwise ceases to have effect;

(vii) each such Lender shall, from time to time after the initial delivery by
such Lender of any form or certificate, whenever a lapse in time or change in
such Lender’s circumstances renders such form or certificate (including any
specific form or certificate required in this Section 2.14(e)) so delivered
obsolete, expired or inaccurate in any material respect, promptly (i) update
such form or certificate or (ii) notify the Administrative Borrower and the
Administrative Agent in writing of its legal ineligibility to do so;

(viii) if in respect of a Commitment extended to a UK Borrower or Australian
Loan Party (i) a Lender assigns or transfers any of its rights or obligations
with respect to such Commitment or changes its Facility Office in respect of
such Commitment, and (ii) as a result of circumstances existing at the date of,
or as a result of, the assignment, transfer or change occurs, a UK Borrower or
Australian Loan Party would be obliged to make a payment to the successor or
assignee or Lender acting through its new Facility Office in respect of a UK Tax
Deduction or an Australian Tax Deduction, then such successor or assignee or
Lender acting through its new Facility Office is entitled to receive payment
under this Section 2.14 only to the same extent as the assigning or transferring
Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred. This paragraph (viii) shall
not apply to a UK Treaty Lender that holds a passport under the HMRC DT Treaty
Passport scheme and has provided its scheme reference number and its
jurisdiction of tax residence to the Administrative Agent where the
Administrative Agent has provided the same to the Administrative Borrower or the
relevant UK Borrower but the relevant UK Borrower has not duly completed and
filed an HM Revenue & Customs’ Form DTTP2 within five Business Days of receiving
the relevant scheme reference number and jurisdiction of tax residence.

 

-55-



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, for any period with respect to which a Lender
has failed to provide the Administrative Borrower with the appropriate form,
certificate or other document it is required to deliver under Section 2.14(e),
such Lender shall not be entitled to indemnification under Section 2.14 with
respect to Taxes imposed by reason of such failure; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a
form, certificate or other document required hereunder, the Administrative
Borrower shall take such steps as the Lender shall reasonably request to assist
the Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its legal and
regulatory restrictions) to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

(h) Any Lender making a claim for compensation under this Section 2.14 may be
required to assign all of its rights and obligations hereunder upon a request by
the Administrative Borrower in accordance with Section 2.21.

(i) In the event a Lender is entitled, on the effective date of an Assumption
Agreement or Assignment and Assumption, to the benefits of a payment pursuant to
this Section 2.14, an assignee or novatee of such Lender shall only be entitled
to the same benefits of payment (in addition to any future benefits of payment
that may arise with respect to such assignee) that would have been available to
such Lender had such Lender not entered into the related Assumption Agreement or
Assignment and Assumption with such assignee or novatee and then only to the
extent the relevant amounts are incurred by such assignee or novatee. For the
avoidance of doubt, nothing in this Section 2.14(i) or the rest of this
Agreement will be taken to require an Australian Loan Party to pay an additional
amount on account of Australian Withholding Tax to any assignee or novatee of
the Lender if that assignee or novatee is not an Australian Qualifying Lender,
except where the assignee or novatee is not an Australian Qualifying Lender
because of any change after the date of this Agreement in (or in the
interpretation, administration or application of) any law or Australian Treaty
or any published practice or published concession of any relevant taxing
authority.

(j) If any Lender or Administrative Agent (for purposes of this paragraph (j),
an “indemnified party”) determines, in its sole discretion (such discretion to
be exercised in good faith), that it has received a refund of any Taxes as to
which it has been indemnified pursuant to this Section 2.14 (including by the
payment of additional amounts pursuant to this Section 2.14), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund and net of any out of pocket expenses (including any Taxes)).
Such indemnifying party, upon the request of such indemnified party, shall repay
to such indemnified party the amount paid over pursuant to this paragraph (j)
(plus any penalties, interest or other charges imposed by the relevant
governmental authority) in the event that such indemnified party is required to
repay such refund to such governmental authority. Notwithstanding anything to
the contrary in this paragraph (j), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(j) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
Taxes subject to indemnification and giving rise to such refund had not been
deducted, withheld, or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

 

-56-



--------------------------------------------------------------------------------

(k) Notwithstanding any other provision in this Section 2.14, the payment of an
additional amount under Section 2.14(a) or an indemnification payment under
Section 2.14(c) by any Australian Loan Party shall not be required:

(i) in respect of a Tax which would not be required to be deducted by an
Australian Loan Party if, before the Australian Loan Party makes a relevant
payment, the relevant Lender or Administrative Agent, provided the Australian
Loan Party with any of its name, address, tax file number, Australian business
number, registration number or similar details or any relevant tax exemption or
similar details; or

(ii) with respect to any withholding or deduction on account of an Australian
Loan Party receiving a direction under section 255 of the Australian Tax Act,
section 260-5 of the Taxation Administration Act 1953 (Cth) or any similar law.

(l) VAT.

(i) All amounts expressed to be payable under a Loan Document by any Loan Party
to the Administrative Agent or any Lender which (in whole or in part) constitute
the consideration for any supply for VAT purposes are deemed to be exclusive of
any VAT which is chargeable on that supply, and accordingly, subject to clause
(ii) below, if VAT is or becomes chargeable on any supply made by the
Administrative Agent or any Lender to any Loan Party under a Loan Document and
the Administrative Agent or such Lender is required to account to the relevant
tax authority for the VAT, that Loan Party must pay to the Administrative Agent
or such Lender (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT (and the
Administrative Agent or such Lender must promptly provide an appropriate VAT
invoice to that Loan Party).

(ii) If VAT is or becomes chargeable on any supply made by the Administrative
Agent or any Lender (the “Supplier”) to the Administrative Agent or any other
Lender (the “Supply Recipient”) under a Loan Document, and any party other than
the Supply Recipient (the “Relevant Party”) is required by the terms of any Loan
Document to pay an amount equal to the consideration for that supply to the
Supplier (rather than being required to reimburse or indemnify the Supply
Recipient in respect of that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Supply Recipient must (where this paragraph (A) applies) promptly pay
to the Relevant Party an amount equal to any credit or repayment the Supply
Recipient receives from the relevant tax authority which the Supply Recipient
reasonably determines (in good faith) relates to the VAT chargeable on that
supply; and

(B) (where the Supply Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the Supply Recipient, pay to the Supply Recipient an amount equal to
the VAT chargeable on that supply but only to the extent that the Supply
Recipient reasonably determines (in good faith) that it is not entitled to
credit or repayment from the relevant tax authority in respect of that VAT.

 

-57-



--------------------------------------------------------------------------------

(iii) Where a Loan Document requires any Loan Party to reimburse or indemnify
the Administrative Agent or any Lender for any cost or expense, that Loan Party
shall reimburse or indemnify (as the case may be) the Administrative Agent or
such Lender for the full amount of such cost or expense, including such part
thereof as represents VAT, save to the extent the Administrative Agent or such
Lender reasonably determines (in good faith) that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in clause (i), (ii), (iii) or (v) of this Section 2.14(l) to
any Loan Party shall, at any time when such Loan Party is treated as member of a
group or unity (or fiscal unity) for VAT purposes, include (where appropriate
and unless the context otherwise requires) a reference to the person who is
treated at that time as making the supply, or (as appropriate) receiving the
supply, under the grouping rules (provided for in Article 11 of Council
Directive 2006/112/EC (or as implemented by the relevant member state of the
European Union) or any other similar provision in any jurisdiction which is not
a member state of the European Union) so that a reference to a Loan Party shall
be construed as a reference to that Loan Party or the relevant group or unity
(or fiscal unity) of which that Loan Party is a member for VAT purposes at the
relevant time or the relevant representative member (or head) of that group or
unity (or fiscal unity) at the relevant time (as the case may be).

(v) In relation to any supply made by the Administrative Agent or any Lender to
any Loan Party under a Loan Document, if reasonably requested by the
Administrative Agent or such Lender, that Loan Party must promptly provide the
Administrative Agent or such Lender with details of that Loan Party’s VAT
registration and such other information as is reasonably requested in connection
with the Administrative Agent’s or such Lender’s VAT reporting requirements in
relation to such supply.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other Obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such Obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Administrative
Borrower or any Subsidiary thereof (as to which the provisions of this paragraph
shall apply).

 

-58-



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

SECTION 2.16. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the applicable Borrower to such
Lender resulting from each Advance owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder in respect of Advances. Each Borrower agrees that
upon notice by any Lender to the Administrative Borrower (with a copy of such
notice to the Administrative Agent) to the effect that a Note is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.

(b) The Register maintained by the Administrative Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type and currency of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Assumption delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iv) the amount of any sum received by the Administrative
Agent from the applicable Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
applicable Borrower to, in the case of the Register, each Lender and, in the
case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Administrative Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of such Borrower under this Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the each Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of the Borrower and its Subsidiaries.

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments.

(a) The Administrative Borrower may, at any time prior to the final Termination
Date, by notice to the Administrative Agent, request that the aggregate amount
of the Revolving Credit Commitment be increased by an amount of $10,000,000 or
an integral multiple thereof (each a “Commitment Increase”) to be effective as
of a date that is at least 90 days prior to the scheduled final Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however, that (i) in no event shall the
aggregate amount of the Revolving Credit Commitments at any time exceed
$1,000,000,000 and (ii) on the date of any request by the Administrative
Borrower for

 

-59-



--------------------------------------------------------------------------------

a Commitment Increase and on the related Increase Date, the applicable
conditions set forth in Article III shall be satisfied. The Administrative
Borrower may simultaneously (x) request one or more of the Lenders to increase
the amount of its Commitment and/or (y) arrange for one or more banks or
financial institutions not a party hereto to become parties to and Lenders under
this Agreement, pursuant to the terms and conditions set forth below.

(b) The Administrative Agent shall promptly notify such of the Lenders and one
or more Eligible Assignees as are identified by the Administrative Borrower to
participate in the requested Commitment Increase of a request by the
Administrative Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
terms of such Commitment Increase and (iii) the date by which such Lenders or
Eligible Assignees (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.19(c), an “Assuming Lender”) wishing to participate in the Commitment
Increase must commit to increase the amount of their respective Revolving Credit
Commitments or to establish their respective Revolving Credit Commitments, as
the case may be (the “Commitment Date”); provided, however, that the Revolving
Credit Commitment of each such Eligible Assignee shall be in an amount of
$5,000,000 or more. Each Lender that is willing to participate in such requested
Commitment Increase (each an “Increasing Lender”) shall, in its sole discretion,
give written notice to the Administrative Agent on or prior to the Commitment
Date of the amount by which it is willing to increase its Revolving Credit
Commitment. Each increase in the Revolving Credit Commitments of the Increasing
Lenders and the Revolving Credit Commitment of each Assuming Lender shall be
subject to the approval of each Issuing Bank (which approval shall not be
unreasonably withheld or delayed). The requested Commitment Increase shall be
allocated among the Lenders willing to participate therein and the Assuming
Lenders in such amounts as are agreed between the Administrative Borrower and
the Administrative Agent.

(c) On each Increase Date, each Assuming Lender shall become a Lender party to
this Agreement as of such Increase Date and the Revolving Credit Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before such
Increase Date the following, each dated such date:

(i) (A) certified copies of resolutions of the board of directors of the
Administrative Borrower or the executive committee of such board of directors
approving the Commitment Increase and the corresponding modifications to this
Agreement, (B) if reasonably requested by the Administrative Agent, an opinion
of counsel for the Administrative Borrower (which may be in-house counsel), and
(C) a consent of the Administrative Borrower;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Administrative Borrower and the Administrative
Agent (each an “Assumption Agreement”), duly executed by such Eligible Assignee,
the Administrative Agent and the Administrative Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Administrative
Borrower and the Administrative Agent.

 

-60-



--------------------------------------------------------------------------------

On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.18(a) and in the immediately preceding sentence of this
Section 2.18(c), the Administrative Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Administrative Borrower of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. If any Advances are
outstanding on the Increase Date, the Lenders immediately after effectiveness of
such Commitment Increase shall purchase and assign at par such amounts of the
Advances outstanding at such time as the Administrative Agent may require such
that each Lender holds its Pro Rata Share of all Advances outstanding after
giving effect to all such assignments. On and after each Increase Date, the Pro
Rata Share of each Lender’s participation in Letters of Credit and Advances from
draws under Letters of Credit shall be calculated after giving effect to each
such Commitment Increase.

SECTION 2.19. Extension of Termination Date.

(a) At least 45 days but not more than 90 days prior to any anniversary of the
Effective Date, the Administrative Borrower, by written notice to the
Administrative Agent, may request an extension of the Termination Date in effect
at such time by one year from its then scheduled expiration; provided the final
Termination Date may not extend more than two years from the initial Termination
Date. The Administrative Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to such anniversary date, notify the Administrative Borrower and
the Administrative Agent in writing as to whether such Lender will consent to
such extension. If any Lender shall fail to notify the Administrative Agent and
the Administrative Borrower in writing of its consent to any such request for
extension of the Termination Date at least 20 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request. The Administrative Agent shall notify the
Administrative Borrower not later than 15 days prior to the applicable
anniversary date of the decision of the Lenders regarding the Administrative
Borrower’s request for an extension of the Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.19, the Termination Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year; provided that on each Extension Date the applicable
conditions set forth in Article III shall be satisfied. If less than all of the
Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.19, the Termination Date in effect at such time shall,
effective as at the applicable Extension Date and subject to subsection (d) of
this Section 2.19, be extended as to those Lenders that so consented (each a
“Consenting Lender”) but shall not be extended as to any other Lender (each a
“Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.19 and the Revolving Credit
Commitment of such Lender is not assumed in accordance with subsection (c) of
this Section 2.19 on or prior to the applicable Extension Date, the Revolving
Credit Commitment of such Non-Consenting Lender shall automatically terminate in
whole on such unextended Termination Date without any further notice or other
action by the Administrative Borrower, such Lender or any other Person; provided
that such Non-Consenting Lender’s rights under Sections 2.11, 2.14 and 8.04, and
its obligations under Section 8.16, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Administrative Borrower for any requested extension of the Termination
Date.

 

-61-



--------------------------------------------------------------------------------

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.19, the Administrative Agent shall promptly
notify the Administrative Borrower. The Administrative Borrower may arrange for
one or more Consenting Lenders or other Eligible Assignees as Assuming Lenders
to assume, pursuant to Assignments and Assumptions, effective as of the
Termination Date in effect immediately prior to the Extension Date, any
Non-Consenting Lender’s Revolving Credit Commitment and all of the obligations
of such Non-Consenting Lender under this Agreement thereafter arising, without
recourse to or warranty by, or expense to, such Non-Consenting Lender (with such
Revolving Credit Commitment to replace the Revolving Credit Commitment of any
Non-Consenting Lender as designated by the Administrative Borrower); provided,
however, that (x) the amount of the Revolving Credit Commitment of any such
Assuming Lender as a result of such substitution shall in no event be less than
$5,000,000 unless the amount of the Commitment of such Non-Consenting Lender is
less than $5,000,000, in which case such Assuming Lender shall assume all of
such lesser amount and (y) each increase in the Revolving Credit Commitment of
the Consenting Lenders shall be approved by each Issuing Bank (such approval not
to be unreasonably withheld or delayed); provided, further, that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
commitment fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii) all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 8.07(b) for such assignment shall have
been paid;

provided further, that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 8.16, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Consenting Lender
or Assuming Lender, if any, shall have delivered to the Administrative Borrower
and the Administrative Agent an Assumption Agreement, duly executed by such
Consenting Lender or Assuming Lender, such Non-Consenting Lender, the
Administrative Borrower and the Administrative Agent and (B) any such Consenting
Lender shall have delivered confirmation in writing satisfactory to the
Administrative Borrower and the Administrative Agent as to the increase in the
amount of its Revolving Credit Commitment and at least three Business Days prior
to the Termination Date in effect immediately prior to such Extension Date, each
Non-Consenting Lender being replaced pursuant to this Section 2.19 shall have
delivered to the Administrative Agent any Note or Notes held by such
Non-Consenting Lender. Upon the payment or prepayment of all amounts referred to
in clauses (i), (ii) and (iii) of the immediately preceding sentence, each such
Consenting Lender or Assuming Lender, as of the Termination Date in effect
immediately prior to the Extension Date, will be substituted for such
Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder (other than its obligations under Section 8.16 as to matters occurring
prior to such date) shall, by the provisions hereof, be released and discharged.

 

-62-



--------------------------------------------------------------------------------

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Revolving Credit Commitments in effect immediately prior to the
Extension Date consent in writing to a requested extension (whether by execution
or delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Administrative Agent shall so notify the
Administrative Borrower, and, subject to the satisfaction of the applicable
conditions in Article III, the Termination Date then in effect for each such
Lender shall be extended for the additional one-year period as described in
subsection (a) of this Section 2.19, and all references in this Agreement, and
in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date and unless
otherwise specified, refer to the Termination Date as so extended. Promptly
following each Extension Date, the Administrative Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) of the extension of the
scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.

(e) Notwithstanding the above, at any time prior to the effectiveness of any
extension of the Termination Date in effect, the Administrative Borrower may
withdraw its request for extension of the Termination Date.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded Revolving Credit Commitment of
such Defaulting Lender pursuant to Section 2.04(a);

(b) the Revolving Credit Commitment and Advances of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.01); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of each Lender
affected thereby;

(c) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of L/C Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent that (x) the sum of the Dollar Equivalent
of the aggregate principal amount of Advances owing to all Non-Defaulting
Lenders plus the aggregate amount of L/C Exposure of all Lenders does not exceed
the total of all Non-Defaulting Lenders’ Revolving Credit Commitments, (y) after
giving effect to such reallocation, the sum of the Dollar Equivalent of the
aggregate principal amount of Advances owing to, and the L/C Exposure allocated
to, each Non-Defaulting Lender shall not exceed such Non-Defaulting Lender’s
Revolving Credit Commitment and (z) no Event of Default has occurred and is
continuing;

 

-63-



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Administrative Borrower shall within two Business
Days following notice by the Administrative Agent, cash collateralize for the
benefit of each Issuing Bank the Administrative Borrower’s obligations
corresponding to such Defaulting Lender’s L/C Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 6.02 for so long as such L/C Exposure is
outstanding or such Lender remains a Defaulting Lender;

(iii) if the Administrative Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the
Administrative Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.04(b) with respect to such Defaulting Lender’s L/C
Exposure during the period such Defaulting Lender’s L/C Exposure is cash
collateralized;

(iv) if the L/C Exposure of the Non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.04(a) and Section 2.04(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit commissions payable under Section 2.04(b)
with respect to such Defaulting Lender’s L/C Exposure shall be payable to the
applicable Issuing Banks until and to the extent that such L/C Exposure is
reallocated and/or cash collateralized.

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Credit Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the
Administrative Borrower in accordance with Section 6.02, and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among Non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Administrative Borrower and the
Issuing Banks each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitment and on such date such Lender shall purchase at par
such of the Advances of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Advances in
accordance with its Pro Rata Share.

SECTION 2.21. Replacement of Lenders or Issuing Banks.

(a) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, any Lender gives notice under Section 2.12, any Borrower is
required to pay any Taxes or additional amounts to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.14,
any Lender is a Defaulting Lender, or if, in connection with any proposed
amendment, change, waiver, discharge or termination of any of the provisions of
this Agreement or any other Loan Document as contemplated by Section 8.01, the
consent of the Required Lenders is obtained but the consent of any other Lender
whose consent is required is not obtained, then such Borrower may, at its sole
expense and

 

-64-



--------------------------------------------------------------------------------

effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 8.07), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.11 or Section 2.14) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations and consent to such proposed amendment, change, waiver, discharge or
termination (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) such Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 8.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 8.04(d)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or such Borrower
(in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling any Borrower to require such assignment and delegation
cease to apply.

(b) Replacement of Issuing Banks. If any Issuing Bank declines to provide the
consent required under Sections 2.18(b), 2.19(c) or 8.07(b)(iii)(C), or declines
to provide a Letter of Credit pursuant to Section 2.03(a)(ii), then the
Administrative Borrower may, at its sole expense and effort, upon notice to such
Issuing Bank and the Administrative Agent, require such Issuing Bank to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 8.07), all of its
Letter of Credit Commitment to one or more Eligible Assignees that shall assume
such obligations (which assignee may be one or more Issuing Banks, if such
Issuing Bank accepts such assignment); provided that:

(i) each outstanding Letter of Credit issued by such Issuing Bank shall have
been replaced or such other arrangement reasonably satisfactory to such Issuing
Bank shall have been made; and

(ii) such assignment does not conflict with applicable law.

 

-65-



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

(a) Except as described in the SEC Filings prior to the Effective Date, there
shall have occurred no Material Adverse Change since June 30, 2019.

(b) The Administrative Borrower shall have paid all accrued fees and expenses of
the Administrative Agent and the Lenders (including the accrued fees and
expenses of counsel to the Administrative Agent) that have been invoiced at
least three Business Days prior to the Effective Date.

(c) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a Responsible Officer of the Administrative Borrower,
dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are true and
correct in all material respects (except for representations and warranties
qualified as to materiality and Material Adverse Effect, which shall be true and
correct in all respects) on and as of the Effective Date (except to the extent
any such representation or warranty specifically relates to an earlier date in
which case such representation and warranty shall be accurate in all material
respects as of such earlier date), and

(ii) No event has occurred and is continuing that constitutes a Default.

(d) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Administrative Agent and (except for the Notes) in sufficient copies for each
Lender:

(i) Executed counterparts to this Agreement from each of the parties listed on
the signature pages hereto.

(ii) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.

(iii) Certified copies of the resolutions of the board of directors of each Loan
Party approving this Agreement and the documents executed and delivered in
connection herewith, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.

(iv) A certificate of a Responsible Officer of each Loan Party certifying the
names and true signatures of the Responsible Officers of such Loan Party
authorized to execute and deliver this Agreement and the other documents to be
delivered hereunder.

(v) A favorable opinion of Latham & Watkins LLP, counsel for the Loan Parties,
in form and substance satisfactory to the Administrative Agent.

(vi) A true and complete copy of any SEC Filings, it being understood that any
such documents filed with the SEC shall be deemed to have been delivered to the
Administrative Agent and the Lenders.

 

-66-



--------------------------------------------------------------------------------

(e) The Administrative Agent and each Lender shall have received (i) all
information requested by the Administrative Agent or such Lender at least five
Business Days prior to the Effective Date to comply with the PATRIOT Act and
other “know your customer” laws and regulations and (ii) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the Effective Date, any Lender that has
requested, in a written notice to the Borrower at least ten (10) days prior to
the Effective Date, a Beneficial Ownership Certification in relation to the
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied).

SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Renewal,
Commitment Increase and Extension Date. The obligation of each Lender to make an
Advance (other than an Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue a Letter of Credit or renew a Letter of Credit, each
Commitment Increase and each extension of Commitments pursuant to Section 2.19
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing, issuance, renewal, Commitment
Increase or extension of Commitments (a) the following statements shall be true
(and the delivery of the applicable Notice of Borrowing, Notice of Issuance,
Notice of Renewal, request for Commitment Increase or request for extension of
Commitments and the acceptance by the Administrative Borrower of the proceeds
thereof shall constitute a representation and warranty by the Administrative
Borrower that both on the date of such notice and on the date of such Borrowing,
issuance, renewal, Commitment Increase and applicable Extension Date, as the
case may be, such statements are true);

(i) the representations and warranties contained in Section 4.01 (other than, in
the case of a Borrowing, issuance or renewal of a Letter of Credit, the
representations and warranties set forth in the last sentence of subsection
(e) thereof and in subsection (g) thereof) are true and correct in all material
respects (except for representations and warranties qualified as to materiality
and Material Adverse Effect, which shall be true and correct in all respects) on
and as of such date, before and after giving effect to such Borrowing, issuance,
renewal, Commitment Increase or extension of Commitments, as the case may be,
and to the application of the proceeds therefrom, as though made on and as of
such date (except to the extent any such representation or warranty specifically
relates to an earlier date in which case such representation and warranty shall
be accurate in all material respects as of such earlier date), and

(ii) no event has occurred and is continuing, or would result from such
Borrowing, issuance, renewal, Commitment Increase or extension of Commitments,
as the case may be, or from the application of the proceeds therefrom, that
constitutes a Default.

and (b) in connection with any increase of Revolving Credit Commitments or any
extension of the Termination Date, the Administrative Agent shall have received
such other approvals, opinions or documents as any Lender consenting to or
providing commitments for such increase or extension may reasonably request
through the Administrative Agent.

 

-67-



--------------------------------------------------------------------------------

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the proposed
Effective Date, specifying its objection thereto. The Administrative Agent shall
promptly notify the Lenders of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Such Loan Party (i) is a corporation or other organization duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (ii) is duly qualified and is in good standing as
a foreign corporation or other organization in each other jurisdiction in which
it owns or leases property or in which the conduct of its business requires it
to so qualify or be licensed, and (iii) has all requisite corporate or other
organizational power and authority to own or lease and operate its properties
and to carry on its business as now conducted and as proposed to be conducted,
except, in the case of (ii) and (iii), to the extent that such failure would not
be reasonably likely to have a Material Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of this
Agreement, the Borrowing of Advances and the incurrence of Letters of Credit are
within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Loan Party’s
Constitutive Documents, (ii) violate any material applicable law or contractual
restriction binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iii) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Loan Party or
any of its Subsidiaries.

(c) All authorizations or approvals and other actions by, and all notices to and
filings with, any governmental authority or regulatory body or any other third
party that are required to be obtained or made by the Loan Parties for (i) the
due execution, delivery, recordation, filing or performance by any Loan Party of
this Agreement, or for the consummation of the other transactions contemplated
hereby or (ii) the exercise by the Administrative Agent or any Lender of its
rights under this Agreement have been duly obtained, taken, given or made and
are in full force and effect.

(d) This Agreement has been duly executed and delivered by each Loan Party party
hereto. This Agreement is the legal, valid and binding obligation of each Loan
Party party hereto, enforceable against such Loan Party in accordance with its
terms.

(e) The Consolidated balance sheet of the Administrative Borrower as at June 30,
2019, and the related Consolidated statement of operations and statement of cash
flow of the Administrative Borrower for the fiscal year then ended, accompanied
by an opinion of Ernst & Young, independent public accountants, copies of which
have been furnished to the Administrative Agent, fairly present the Consolidated
financial condition of the Administrative Borrower as at such date and the
Consolidated results of the operations of the Administrative Borrower for the
period ended on such date, all in accordance with generally accepted accounting
principles applied on a consistent basis. Except as described in the SEC Filings
prior to the Effective Date, since June 30, 2019, there has been no Material
Adverse Change.    

 

-68-



--------------------------------------------------------------------------------

(f) Neither the Information Memorandum nor any information provided or
communicated by any Loan Party in connection with the syndication of the
Revolving Credit Commitments prior to the Effective Date contained when made any
untrue statement of a material fact or, when taken together with the public
filings of the Administrative Borrower, omitted to state a material fact
necessary to make the statements made therein not misleading when made; provided
that, with respect to forecasts or projected financial information, each
applicable Loan Party represents only that such information was prepared in good
faith based upon assumptions believed by it to be reasonable at the time made
and at the time so furnished (it being understood that (i) such forecasts and
projections are as to future events and are not to be viewed as facts, (ii) such
forecasts and projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Administrative
Borrower and its Subsidiaries, (iii) no assurance can be given by such Loan
Party that any particular forecasts or projections will be realized and
(iv) actual results during the period or periods covered by any such forecasts
and projections may differ significantly from the projected results and such
differences may be material).

(g) Except as described in the SEC Filings prior to the Effective Date, there is
no action, suit, investigation known to the Administrative Borrower, litigation
or proceeding affecting any Loan Party or any of their Subsidiaries, including
any Environmental Action, pending or, to the best knowledge of each Loan Party,
threatened before any court, governmental agency or arbitrator that would be
reasonably likely to be adversely determined and if so to have a Material
Adverse Effect.

(h) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock.

(i) Following application of the proceeds of each Advance, not more than
25 percent of the value of the assets (either of any Loan Party or of the
Reporting Group on a Consolidated basis) subject to the provisions of
Section 5.02(a) or subject to any restriction contained in any agreement or
instrument between any Loan Party and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 6.01(e) will be Margin Stock.

(j) No Loan Party is an “investment company,” or “controlled” by an “investment
company,” as such terms are defined in the U.S. Investment Company Act of 1940,
as amended.

(k) The Obligations of each Loan Party under this Agreement constitute
unconditional general obligations of such Loan Party ranking at least pari passu
with all other Senior Debt of such Loan Party, other than any Senior Debt
secured by Permitted Liens.

(l) The entry into and performance by the Administrative Borrower of its
obligations under this Agreement is for its commercial benefit and is in its
commercial interests.

 

-69-



--------------------------------------------------------------------------------

(m) The Administrative Borrower has implemented and maintains in effect policies
and procedures reasonably designed to achieve compliance by the Administrative
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the
Administrative Borrower and its Subsidiaries, and, to the knowledge of the
Administrative Borrower, their respective directors, officers and employees, are
in compliance in all material respects with Anti-Corruption Laws and applicable
Sanctions. None of the Administrative Borrower, any Subsidiary or, to the
knowledge of the Administrative Borrower, any of their respective directors,
officers or employees, or any agents that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person to the extent applicable Sanctions prohibit dealings with such Person.

(n) As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA and Environmental Laws,
except to the extent that the failure to so comply would not be reasonably
likely to have a Material Adverse Effect. The Administrative Borrower will
maintain policies and procedures reasonably designed to achieve compliance by
the Administrative Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent or overdue,
(i) all taxes imposed upon it or upon its property and (ii) all lawful claims
that, if unpaid, might by law become a Lien upon its property, except to the
extent that, in respect of clauses (i) and (ii), the failure to pay and
discharge such taxes and claims would not be reasonably likely to have a
Material Adverse Effect; provided, however, that neither any Loan Party nor any
of their Subsidiaries shall be required to pay or discharge any such tax or
lawful claim that is being contested in good faith and by proper proceedings and
as to which appropriate reserves are being maintained in accordance with GAAP,

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is consistent with
prudent business practice for the industries in which such Loan Party or such
Subsidiary operates; provided, however, that the Administrative Borrower and its
Subsidiaries may self-insure to the extent consistent with prudent business
practice.

 

-70-



--------------------------------------------------------------------------------

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (per statute and its corporate Constitutive
Documents) and franchises; provided, however, that each Loan Party may
consummate any merger or consolidation permitted under Section 5.02(b); and
provided, further, that no Loan Party shall be required to preserve any right or
franchise if the board of directors of such Loan Party shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Loan Party and that the loss thereof is not disadvantageous in any material
respect to such Loan Party.

(e) Visitation Rights. During normal business hours (and so long as no Event of
Default has occurred and is continuing, upon ten (10) days prior notice and only
once a year), permit the Administrative Agent or any of the Lenders or any
agents or representatives thereof, to examine the records and books of account
of, and visit during normal business hours the properties of, such Loan Party
and any of its Subsidiaries, and to discuss the affairs, finances and accounts
of such Loan Party and any of its Subsidiaries with any of their officers or
directors and (so long as representatives of the Administrative Borrower are
present) with their independent certified public accountants.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with generally accepted accounting principles
and laws applicable to such Person in effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its material properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except to the extent that the
failure to do so would not be reasonably likely to have a Material Adverse
Effect.

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all material transactions otherwise permitted under this Agreement with
any of their Affiliates on terms that are fair and reasonable and no less
favorable to such Loan Party or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate, other than
(i) transactions between or among the Administrative Borrower and/or between or
among the members of the Reporting Group or any Persons that become a member of
the Reporting Group as a result of such transaction, (ii) transactions between
the Administrative Borrower or its Subsidiaries with Fox Corporation and its
Subsidiaries in connection with the agreements, undertaking and arrangements set
forth in the Separation and Distribution Agreement and the agreements entered in
connection therewith (including, without limitation, the Tax Sharing
Indemnification Agreement and the other indemnification arrangements entered in
connection therewith) as in effect on the Effective Date, (iii) any arrangements
with officers, directors, representatives or other employees of the
Administrative Borrower and its Subsidiaries relating specifically to
employment, (iv) loans to employees of any member of the Reporting Group,
(v) the payment of dividends, (vi) transactions entered into prior to the date
hereof or contemplated by any agreement entered into prior to the date hereof
(vii) Investments in (x) an Affiliate in consideration for the issuance of
ordinary shares or other equity capital and (y) in a joint venture that is an
Affiliate of which the Administrative Borrower or any of its Subsidiaries is an
equity holder in consideration for the issuance of a note or other loan
instrument, (viii) transactions with any of their Affiliates conducted in the
ordinary course of business of such Loan Party or Subsidiary

 

-71-



--------------------------------------------------------------------------------

except to the extent that such transaction is in connection with (A) the
creation, incurrence, assumption or existence of any Lien or Debt, (B) any
merger or consolidation or (C) the prepayment, redemption, purchase, defeasement
or other satisfaction of any Debt and (ix) transactions existing on the
Effective Date and set forth on Schedule 5.01(h); provided, however, that,
notwithstanding the foregoing, transactions entered into by any member of the
Reporting Group with any Affiliate thereof (a “Subject Affiliate”), which
transactions are entered into by other shareholders or partners of such Subject
Affiliate that are not otherwise themselves Affiliates of such member and on the
same terms and for the same consideration (taking into account their relative
percentage ownership of such Subject Affiliate) as such member of the Reporting
Group shall be deemed to have been entered into on an arm’s-length basis.

(i) Reporting Requirements. Furnish to the Administrative Agent:

(i) Default Notice. As soon as possible and in any event within five days after
a Responsible Officer becomes aware of a Default that is continuing on the date
of such statement, a statement of a Responsible Officer of the Administrative
Borrower setting forth details of such Default and the action that the Reporting
Group has taken and proposes to take with respect thereto.

(ii) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each fiscal year, a
Consolidated balance sheet of the Administrative Borrower and its Subsidiaries
as of the end of such quarter and Consolidated statement of operations and
consolidated statement of cash flow of the Administrative Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, setting forth in comparative form, in
the case of the balance sheet, the figures for the preceding fiscal year end
from the audited balance sheet for such fiscal year and, in the case of the
statement of operations and statement of cash flow, the corresponding figures
for the corresponding fiscal period in the preceding fiscal year end, all in
reasonable detail consistent with the Administrative Borrower’s public filings
and duly certified (subject to year-end audit adjustments) by the chief
financial officer or deputy chief financial officer of the Administrative
Borrower as having been prepared in accordance with generally accepted
accounting principles, together with a Compliance Certificate.

(iii) Annual Financials. As soon as available and in any event within 90 days
after the end of each fiscal year (i) a copy of the annual report for such year
for the Administrative Borrower, including therein a Consolidated balance sheet
of the Administrative Borrower as of the end of such fiscal year and
Consolidated statement of operations and statement of cash flow of the
Administrative Borrower and its Subsidiaries for such fiscal year, in each case
accompanied by an unqualified (except to the extent any qualification stated
therein relates solely to the effect of any change in generally accepted
accounting principles applicable to the Administrative Borrower and its
Subsidiaries) opinion of Ernst & Young LLP or other independent public
accountants of recognized standing acceptable to the Required Lenders, and
(ii) a Compliance Certificate.

 

-72-



--------------------------------------------------------------------------------

(iv) Litigation. Promptly and in any event within 10 days after a Responsible
Officer becomes aware of the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (i) affecting any Loan Party or any of its Subsidiaries that could be
reasonably likely to be adversely determined and if so to have a Material
Adverse Effect or (ii) that challenge the transactions contemplated by this
Agreement (including, without limitation, the rights of any Administrative
Borrower to borrow hereunder, the use of the proceeds of any Borrowing hereunder
or the performance by any Loan Party of its Obligations hereunder) or that base
any claim against any Loan Party on such transactions.

(v) Securities Reports. Promptly and in any event within 15 days after the
sending or filing thereof, copies of all material regular, periodic and special
reports, and all registration statements, that any member of the Reporting Group
files with the SEC or any governmental authority that may be substituted
therefor, or with any national securities exchange.

(vi) Other Information. Such other information respecting the business,
operations, financial condition, properties or prospects of each member of the
Reporting Group as any Lender may, through the Administrative Agent, from time
to time reasonably request.

The Administrative Borrower shall be deemed to have delivered the financial
statements and other information referred to in subclauses (ii), (iii) and
(v) of this Section 5.01(i), when (A) such SEC filings, financials or other
information have been posted on the Internet website of the SEC
(http://www.sec.gov) or on the Administrative Borrower’s own internet website as
previously identified to the Administrative Agent and Lenders and (B) with
respect to the financial statements referred to in subclauses (ii) and (iii) of
this Section 5.01(i), the Administrative Borrower has notified the
Administrative Agent by electronic mail of such posting (it being understood
that if the Administrative Borrower’s own internet website includes an option to
subscribe to a free service alerting subscribers by electronic mail of new SEC
filings, such notice shall be deemed to have been provided). If the
Administrative Agent or a Lender requests such SEC filings, financial statements
or other information to be delivered to it in hard copies, the Administrative
Borrower shall furnish to the Administrative Agent or such Lender, as
applicable, such statements accordingly, provided that no such request shall
affect that such SEC filings, financial statements or other information have
been deemed to have been delivered in accordance with the terms of the
immediately preceding sentence.

(j) Subsidiary Guarantors.

(i) Except in the case of a guarantee of Specified Debt of a Foreign Subsidiary
by a Foreign Subsidiary or with respect to any Debt incurred pursuant to
Section 5.02(e)(ix), promptly cause to become a guarantor of the Guaranteed
Obligations by execution of a guaranty in form and substance reasonably
satisfactory to the Administrative Agent (each, a “Subsidiary Guaranty”) any
Subsidiary that is required to be a guarantor of any Specified Debt (a
“Subsidiary Guarantor”). Upon the execution and delivery by a Subsidiary
Guarantor of a Subsidiary Guaranty, such Subsidiary Guarantor shall be deemed to
be a Loan Party hereunder, and each reference in this Agreement to a “Loan
Party” shall also mean and be a reference to such Subsidiary Guarantor, for so
long as such Subsidiary Guaranty is in effect.

 

-73-



--------------------------------------------------------------------------------

(ii) In the case of each Subsidiary Guarantor that enters into a Subsidiary
Guaranty in accordance with clause (i) above, the Borrower shall ensure that
(x) before the execution of any Subsidiary Guaranty, the Administrative Agent
receives the items referred to in Section 3.01(d) in respect of such Subsidiary
Guarantor and its Subsidiary Guaranty, and a certificate of a Responsible
Officer of the Borrower with respect to the representations and warranties in
Section 4.01; and (y) all laws in connection with the execution, validity and
enforceability of a Subsidiary Guaranty have been complied with.

(k) Use of Proceeds. Use the proceeds of any credit extension, whether directly
or indirectly, solely for general corporate purposes of the Administrative
Borrower and its Subsidiaries.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, no Loan Party will:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Liens existing on the Effective Date and set forth on Schedule 5.02(a)
(“Existing Liens”), and Liens replacing, extending or renewing any such Existing
Liens upon or in the same property theretofore subject to such Existing Lien or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured by such Existing Lien;

(ii) Permitted Liens;

(iii) Liens securing Debt and other Obligations that are not otherwise permitted
to be secured pursuant to this Section 5.02(a) and Attributable Debt, provided
that the value of the aggregate assets of the Reporting Group encumbered by all
such Liens shall not exceed 5 % of the Consolidated Tangible Assets of the
Reporting Group;

(iv) Liens created in favor of (x) a producer or supplier of Content or (y) any
other Person in connection with the financing of the production, distribution,
acquisition, marketing, licensing, syndication, publication, transmission and/or
other exploitation of Content, in each case above on or with respect to
distribution revenues and/or distribution rights which arise from or are
attributable to such Content;

(v) Liens under construction, performance and similar bonding arrangements
entered into in the ordinary course of business;

(vi) Liens on property purchased after the date of this Agreement provided that
(A) any such Lien (x) is created solely for the purpose of securing Debt
incurred to finance the cost (including the cost of construction) of the item of
property subject thereto and such Lien is created prior to, at the time of, or
within 270 days after the later of, the acquisition, the completion of
construction or the commencement of the full operation of

 

-74-



--------------------------------------------------------------------------------

such property, or for the purpose of securing Debt incurred to refinance any
Debt previously so secured or (y) existed on such property at the time of its
acquisition (other than Liens created in contemplation of such acquisition that
were not incurred to finance the acquisition of such property), (B) the
principal amount of Debt secured by any Lien described in clause (A)(x) above
does not exceed 100% of such cost and (C) such Lien does not extend to or cover
any other property other than such item or property and any improvements on such
item;

(vii) in the case of a Person becoming a member of the Reporting Group after the
date of this Agreement, any Lien with respect to the assets of such Person at
the time it became a member of the Reporting Group, provided that such Lien is
not created in contemplation of, or in connection with, such Person becoming a
member of the Reporting Group;

(viii) Liens on accounts receivable in connection with any financing that would
not cause the Reporting Group to be in violation of Section 5.03;

(ix) Liens created by Loan Parties in favor of other Loan Parties or Liens
created by members of the Reporting Group that are not Loan Parties in favor of
other members of the Reporting Group; and

(x) Liens arising in connection with repurchase agreements, reverse purchase
agreements and other similar agreements for the purchase, sale or loan of
securities, in each case in the ordinary course of business; provided that no
such Lien shall extend to or cover any property or assets other than the
securities subject thereto;

(xi) Liens attaching to deposits in connection with any letter of intent,
purchase agreement or similar agreement in connection with acquisitions;

(xii) any interest or title of a lessor or lessee under any lease (other than
capital leases) entered in the ordinary course of business and covering only the
asset so leased, to the extent that the same would constitute a Lien; and

(xiii) any extensions, renewals or replacements of any of the Liens referred to
in the foregoing clauses (vi) and (vii), provided such extensions, renewals or
replacements are limited to all or part of the property securing the original
Lien or any replacement of such property; and

(xiv) Liens on the assets of Holdco, FSA and their Subsidiaries securing Debt
incurred pursuant to Section 5.02(e)(ix).

(b) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that
(i) the Administrative Borrower may merge or consolidate with or into any other
Person so long as (A) the Administrative Borrower shall be the surviving
corporation or (B) the entity into which the Administrative Borrower is merged
or consolidated, immediately prior to such merger or consolidation has no
material assets or liabilities and immediately after such merger of
consolidation shall (x) directly or

 

-75-



--------------------------------------------------------------------------------

indirectly own substantially all of the assets of the Administrative Borrower
immediately preceding such merger or consolidation and (y) duly assume all of
the Administrative Borrower’s obligations hereunder in form and substance
satisfactory to the Administrative Agent and (ii) any Subsidiary may be merged
or consolidated with or into (A) any other Subsidiary, (B) with the
Administrative Borrower or (C) any other Person in connection with the
consummation of an acquisition or disposition permitted under this Agreement;
provided, however, that, in each case, no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as permitted or required by (i) the generally accepted accounting principles
applicable in the jurisdiction in which such Person is organized on the date of
this Agreement or (ii) as required by law.

(d) Change in Nature of Business. Change, or permit any of its Subsidiaries to
change, in any material respect the nature of the business of the Reporting
Group taken as a whole as carried on at the date hereof (except for engaging in
any business that is incidental or related thereto, or any business or activity
that is reasonably similar or complementary thereto or a reasonable extension,
development or extension thereof or ancillary thereto).

(e) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:

(i) Debt existing on the Effective Date and set forth on Schedule 5.02(e) (the
“Existing Debt”), and any Debt extending the maturity of, or refunding, renewing
or refinancing, in whole or in part, the Existing Debt, provided that the
principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding, renewal or refinancing (other than by an amount equal to the premium
thereon plus other reasonable amounts paid, and fees and expenses incurred in
connection with such extension, refunding, renewal or refinancing), and the
direct and contingent obligors therefor shall not be increased, as a result of
or in connection with such extension, refunding, renewal or refinancing;

(ii) Debt of any Person that becomes a Subsidiary of any Loan Party after the
date hereof, and extensions, refundings, renewals and refinancings of any such
Debt that do not increase the outstanding principal amount thereof (other than
by an amount equal to the premium thereon plus other reasonable amounts paid,
fees and expenses incurred in connection with such extension, refunding, renewal
or refinancing); provided that such Debt exists at the time such Person becomes
a Subsidiary of such Loan Party and is not created in contemplation of or in
connection with such Person becoming a Subsidiary of such Loan Party;

(iii) Debt secured by Liens of the type described in and to the extent permitted
by Section 5.02(a)(iv) through (viii);

(iv) Debt of any Subsidiary to the Administrative Borrower or any other
Subsidiary; provided that any Debt (other than Debt arising from ordinary course
cash pooling and cash management activities) owed by a Loan Party to a non-Loan
Party shall be subordinated to the Obligations under this Agreement in a manner
acceptable to the Administrative Agent;

 

-76-



--------------------------------------------------------------------------------

(v) other Debt (whether secured or unsecured) to the extent the aggregate
principal amount of such Debt together with Debt secured by Liens permitted
under Section 5.02(a)(iii) does not exceed an amount equal to 7.5% of
Consolidated Tangible Assets of the Reporting Group;

(vi) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(vii) other Debt of any Foreign Subsidiary to the extent the aggregate principal
amount of such Debt under this clause (vii) does not to exceed $500,000,000;

(viii) guarantees of Holdco and FSA (and any of their wholly owned subsidiaries
including, without limitation, Binni Pty Limited (ACN 004 092 648), Fox Sports
Venues Pty Limited (ACN 110 803 944), Sport by Numbers Pty Limited (ACN 065 420
046) and Fox Sports Streamco Pty Limited (ACN 616 999 243)) of the Foxtel Debt
Agreements, and extensions, refundings, renewals and refinancings of any such
guarantees that do not increase the outstanding principal amount thereof (other
than by an amount equal to the premium thereon plus other reasonable amounts
paid, fees and expenses incurred in connection with such extension, refunding,
renewal or refinancing); and

(ix) Debt of Holdco, FSA and their Subsidiaries (I) that refinances any or all
Debt (whether drawn or undrawn) under the Foxtel Debt Agreements as of the
Effective Date and any subsequent extensions, refundings, renewals and
refinancings of any such Debt that do not increase the outstanding principal
amount thereof (other than by an amount equal to the premium thereon plus other
reasonable amounts paid, fees and expenses incurred in connection with such
extension, refunding, renewal or refinancing) and (II) an additional amount
equal to 1.0x “Consolidated EBITDA” (as defined in the CTDP as in effect on the
Effective Date except that, any amount that is included in such “Consolidated
EBITDA” that is attributable to payments (other than transactions or
arrangements (including with respect to licensing and advertising fees) in the
ordinary course of business) from the Administrative Borrower or its
Subsidiaries (excluding, for the avoidance of doubt, Holdco, FSA and their
Subsidiaries) to Holdco, FSA and their Subsidiaries shall be excluded).

(f) Dispositions. Sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of all Subsidiaries taken as a
whole (in each case, whether now owned or hereafter acquired), except:

(i) sales, transfers, leases or other dispositions of any assets or the stock of
any Subsidiary by any Subsidiary to any Loan Party or to another Subsidiary; and

(ii) mergers or consolidations permitted by Section 5.02(b).

 

-77-



--------------------------------------------------------------------------------

(g) Request any Borrowing or Letter of Credit, or use, or authorize any of its
Subsidiaries or its or their respective directors, officers, employees or agents
to use, the proceeds of any Borrowing or Letter of Credit (A) for the purpose of
offering, paying, promising to pay, or authorizing the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, business or transaction
would be prohibited by Sanctions applicable to Administrative Borrower or any
such Subsidiary, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Administrative Borrower:

(a) will maintain an Adjusted Operating Income Net Leverage Ratio on the last
day of each fiscal quarter of the Administrative Borrower for the Rolling Period
then ended of not more than (a) for each of the four fiscal quarters immediately
following the consummation of a Material Acquisition (an “Acquisition Period”),
3.5 to 1.0 and (b) for any other fiscal quarter, 3.0 to 1.0; provided that there
shall be no more than three Acquisition Periods during the term of the facility
contemplated hereby and the Adjusted Operating Income Net Leverage Ratio shall
be less than or equal to 3.0 to 1.0 as of the end of at least one fiscal quarter
between Acquisition Periods; and

(b) will maintain an Interest Coverage Ratio determined on the last day of each
fiscal quarter of the Administrative Borrower for the Rolling Period then ended
of not less than 3.0 to 1.0.

For purposes of calculating the aggregate principal amount of Consolidated Debt
of the Administrative Borrower on any such date, (A) there shall be excluded
from such calculation any amount in respect of Negative Pickup Arrangements and
Capitalized Leases incurred in connection with the leasing of satellite
transponders and (B) the currency exchange rate used for such calculation shall
be the rate used in the annual or quarterly statement of financial position for
such date; provided, however, that, if the Administrative Borrower determines
that an average exchange rate is a more accurate reflection of the value of such
currency over such Rolling Period, the currency exchange rate used may be, at
the option of the Administrative Borrower, the currency exchange rate used for
the income statements of the Administrative Borrower for such fiscal quarter.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) any Loan Party shall fail to pay (i) any principal of any Advance when the
same becomes due and payable or (ii) any amount of interest on any Advance or
any other payment under this Agreement within five (5) days after the same
becomes due and payable; or

 

-78-



--------------------------------------------------------------------------------

(b) any representation or warranty made by any Loan Party (or any of their
officers) under or in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or

(c) any member of the Reporting Group shall fail to perform or observe any term,
covenant or agreement contained in Sections 5.01(d) (with respect to the
Administrative Borrower only), (h) or (i)(i), Section 5.02 or Section 5.03; or

(d) any member of the Reporting Group shall fail to perform any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after the date on
which written notice thereof shall have been given to the Administrative
Borrower by the Administrative Agent or any Lender; or

(e) any member or members of the Reporting Group shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt
that is outstanding in a Dollar Equivalent aggregate principal amount in excess
of US$100,000,000 (but excluding Debt outstanding under this Agreement) of such
member or members, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; provided that this clause (e) shall not apply to any default
from a “change of control” (or equivalent term) under the Foxtel Debt Agreements
to the extent (i) Holdco ceases to be a subsidiary of the Administrative
Borrower as a result thereof or (ii) the Foxtel Debt Agreements are repaid in
full and terminated substantially concurrently with the consummation of such
“change of control” (or equivalent term); or

(f) any Loan Party or any of its Significant Subsidiaries (i) shall not pay its
debts generally as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or (ii) any proceeding shall be instituted by or against
any Loan Party or any of its Significant Subsidiaries seeking (otherwise than
for the purpose of a solvent amalgamation or reconstruction) to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, receiver and manager, trustee, administrator, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 60 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, receiver and
manager, trustee, administrator, custodian or other similar official for, it or
any substantial part of its property) shall occur; or (iii) any Loan Party or
any of their Significant Subsidiaries shall take any corporate action to
authorize or any shareholder resolution shall be taken to effect any of the
actions set forth above in this subsection (f); or (iv) any event analogous to
or having a substantially similar effect to any of the events specified in this
subsection (f) (including in respect of any Australian Person, an Australian
Insolvency Event), other than any solvent reorganization, shall occur under the
laws of any applicable jurisdiction with respect to any Loan Party or any of
their Significant Subsidiaries; or

 

-79-



--------------------------------------------------------------------------------

(g) any judgments or orders shall be rendered against any member or members of
the Reporting Group for the payment of money (that has not been paid or fully
covered by insurance) in a Dollar Equivalent amount in excess of US$200,000,000
in the aggregate and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 60 consecutive days during which a stay of enforcement of any such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(h) this Agreement shall for any reason cease to be valid and binding on or
enforceable against any Loan Party in any material respect, or any such Loan
Party shall so state in writing (other than in accordance with the terms of this
Agreement); or

(i) a Change of Control shall occur; or

(j) any Loan Party or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability that would be reasonably likely to have a
Material Adverse Effect as a result of one or more of the following: (i) the
occurrence of any ERISA Event; (ii) the partial or complete withdrawal of any
Loan Party or any of its ERISA Affiliates from a Multiemployer Plan; or
(iii) the reorganization or termination of a Multiemployer Plan;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the
Administrative Borrower, declare the obligation of each Lender to make Advances
(other than Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c))
and of the Issuing Banks to issue Letters of Credit to be terminated, whereupon
the same shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Required Lenders, by notice to the Administrative Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Administrative Borrower; provided, however,
that if any Event of Default under clause (ii) of Section 6.01(f) shall have
occurred and be continuing with respect to the Administrative Borrower, (A) the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue
Letters of Credit shall automatically be terminated and (B) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Administrative Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Administrative Borrower to, and
forthwith upon such demand the Administrative Borrower will, (a) pay to the
Administrative Agent on behalf of the Lenders in same day funds at the
Administrative Agent’s Office, for deposit in the L/C Cash Collateral Account,
an amount in the relevant currencies equal to the aggregate Available Amount of
all Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of

 

-80-



--------------------------------------------------------------------------------

Credit as shall be acceptable to the Required Lenders; provided, however, that
if any Event of Default under clause (ii) of Section 6.01(f) shall have occurred
and be continuing with respect to the Administrative Borrower, the
Administrative Borrower will pay to the Administrative Agent on behalf of the
Lenders in same day funds at the Administrative Agent’s Office, for deposit in
the L/C Cash Collateral Account, an amount equal in the relevant currencies to
the aggregate Available Amount of all Letters of Credit then outstanding,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Administrative Borrower. If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the
Administrative Borrower will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited and held in
the L/C Cash Collateral Account, an amount in the relevant currencies equal to
the excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit, to the extent funds are on
deposit in the L/C Cash Collateral Account, such funds shall be applied to
reimburse the Issuing Banks to the extent permitted by applicable law. After all
such Letters of Credit shall have expired or been fully drawn upon and all other
Obligations of the Administrative Borrower hereunder and under the Notes shall
have been paid in full, the balance, if any, in such L/C Cash Collateral Account
shall be returned to the Administrative Borrower.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.01), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number

 

-81-



--------------------------------------------------------------------------------

or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.01) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Administrative Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Administrative Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Administrative Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Administrative
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. With effect from
the date of the Administrative Agent’s resignation (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security, if any, held by the Administrative Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent. The
fees payable by the Administrative Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed

 

-82-



--------------------------------------------------------------------------------

between the Administrative Borrower and such successor. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 8.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Advances hereunder. Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Administrative Borrower and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

Each Lender hereby acknowledges that none of the Agents (other than the
Administrative Agent) has any liability hereunder other than in its capacity as
a Lender.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Administrative Borrower or any other Loan
Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the Letters
of Credit, the Commitments

 

-83-



--------------------------------------------------------------------------------

and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Advances, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) sub-clause (i) in the immediately preceding
paragraph is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Administrative Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Advances, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any Loan Document, nor consent to any departure by the Borrowers
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by each Lender directly affected thereby do any of the
following: (i) increase or extend the Termination Date for the Revolving Credit
Commitments of such Lender, (ii) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder, provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of Default Interest or to waive any obligation of the
Borrowers to pay Default Interest or interests or fees at the Default Rate,
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder except as provided
in Section 2.19, (iv) amend or modify the provisions of Section 2.13(a) or 2.15
in a manner that would by its terms alter the pro rata sharing of payments
required thereby or (v) amend or modify the provisions of this Section 8.01 or
the definition of the term “Required Lenders,” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder; and provided, further that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any Loan Document and no amendment,
waiver or consent shall, unless in writing and signed by the Issuing Banks in
addition to the Lenders required above to take such action, adversely affect the
rights or obligations of the Issuing Banks in their capacities as such under
this Agreement.

 

-84-



--------------------------------------------------------------------------------

SECTION 8.02. Notices, Etc.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i) if to the Administrative Borrower or any other Loan Party, to it at the
address of the Administrative Borrower at 1211 Avenue of the Americas, New York,
New York 10036, Attention of Group General Counsel (Facsimile No. 212-852-7732;
Telephone No. 212-852-7161) and Treasurer (Facsimile No. 212-416-4173; Telephone
No. 212-416-3477);

(ii) if to the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for the Administrative
Agent on Schedule II or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by the Administrative Agent
in a notice to the other parties;

(iii) if to any Issuing Bank, to it at the address provided in writing to the
Administrative Agent and the Administrative Borrower at the time of its
appointment as an Issuing Bank hereunder;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Issuing
Bank and/or Lender. The Administrative Agent or the Administrative Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

-85-



--------------------------------------------------------------------------------

(c) Change of Address, etc. Any party hereto or to any other Loan Documents may
change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

(d) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Administrative
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Administrative Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Administrative Agent Parties”)
have any liability to the Borrowers or any other Loan Party, any Lender or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses.

(a) The Administrative Borrower agrees to pay within 30 days after its receipt
of a written request therefor, which request shall provide in reasonable detail
the basis for the claim therefor, all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
and documented out-of-pocket fees and expenses of one primary counsel for the
Administrative Agent with respect thereto and

 

-86-



--------------------------------------------------------------------------------

with respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement and one local counsel in each applicable
jurisdiction. The Administrative Borrower further agrees to pay within 30 days
after its receipt of a written request therefor, which request shall provide in
reasonable detail the basis for the claim therefor, all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent and the
Lenders, if any (including, without limitation, reasonable and documented
out-of-pocket fees and expenses of one primary counsel), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable and documented out-of-pocket fees and
expenses of one primary counsel for the Administrative Agent and the Lenders in
connection with the enforcement of rights under this Section 8.04(a), and, if
reasonably necessary, one regulatory counsel and one local counsel in each
relevant jurisdiction for the Administrative Agent and the Lenders taken as a
whole, and, solely in the case of a conflict of interest, as reasonably
determined by the Administrative Agent or applicable Lenders (based upon the
advice of counsel to the Administrative Agent or such Lenders), as the case may
be, one additional counsel for the affected parties taken as a whole.

(b) The Administrative Borrower agrees to indemnify and hold harmless the Agents
and each Lender and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable and documented out-of-pocket fees and
expenses of one primary counsel and, if reasonably necessary, one regulatory
counsel and one local counsel in each relevant jurisdiction for the Indemnified
Parties taken as a whole, and, solely in the case of a conflict of interest, as
reasonably determined by the affected Indemnified Party (based upon the advice
of counsel to such Indemnified Party), one additional counsel for the affected
parties taken as a whole) incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection
therewith) (i) this Agreement, the other Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Administrative Borrower or any of its
Subsidiaries, except to the extent that such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from (x) the bad faith, gross negligence or
willful misconduct of such Indemnified Party or any of its controlling or
controlled Affiliates, directors, officers or employees, (y) a material breach
by such Indemnified Party or any of its controlling or controlled Affiliates,
directors, officers or employees of its obligations under the Loan Documents or
(z) a claim, litigation, investigation or proceeding by one Indemnified Party
against another Indemnified Party and not resulting from an act or omission of
the Administrative Borrower, any other Loan Party or any of their Affiliates
(other than any such claim, litigation, investigation or proceeding brought
against an Agent solely in its capacity as such or in fulfillment of its role as
such). Promptly after receipt by an Indemnified Party of notice of the
commencement of any action or proceeding involving a claim referred to in this
subsection (b) above, such Indemnified Party shall, if a claim in respect
thereof is to be made against Administrative Borrower under this subsection (b),
promptly give notice to Administrative Borrower of the commencement of such
action or proceeding; provided, however, that the failure of such Indemnified
Party to give notice provided in this subsection (b) shall not (i) relieve
Administrative Borrower of its Obligations under this subsection (b), unless and
to the extent that such failure results in the forfeiture of rights or defenses
and Administrative Borrower incurs an increased Obligation to such Indemnified
Party under this subsection (b) on account of such failure, and (ii) in any
event relieve Administrative Borrower from any liability with respect to such
Indemnified

 

-87-



--------------------------------------------------------------------------------

Party which Administrative Borrower may have otherwise on account of this
Agreement. The Administrative Borrower shall not be liable for any settlement of
any action or claim effected without the Administrative Borrower’s consent
(which consent shall not be unreasonably withheld), and the Administrative
Borrower shall not settle or compromise any action or claim affecting any
Indemnified Party without such Indemnified Party’s prior written consent (which
shall not be unreasonably withheld) if the settlement or compromise involves any
performance by, or adverse admission of, such Indemnified Party. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 8.04 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Administrative
Borrower, its directors, equityholders or creditors or an Indemnified Party or
any other Person, whether or not any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
The Administrative Borrower also agrees not to assert any claim for special,
indirect, consequential or punitive damages against the Administrative Agent,
any Lender, any of their Affiliates, or any of their respective directors,
officers, employees, attorneys and agents, on any theory of liability, arising
out of or otherwise relating to this Agreement, the other Loan Documents, any of
the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c) Upon any payment of any indemnified amount by Administrative Borrower to any
Indemnified Party, Administrative Borrower shall be subrogated to all rights of
such Indemnified Party to seek reimbursement from any other Person in connection
with such indemnified amount.

(d) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Administrative Borrower to or for the account of a Lender
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.08(c), 2.10 or 2.12,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Administrative Borrower pursuant to Section 8.07(a), the
Administrative Borrower shall, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.

(e) Without prejudice to the survival of any other agreement of the
Administrative Borrower hereunder, the agreements and obligations of the
Administrative Borrower contained in Sections 2.11, 2.14 and 8.04 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.

SECTION 8.05. Right of Setoff. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of such Loan Party now
or hereafter existing under this Agreement and the Note held

 

-88-



--------------------------------------------------------------------------------

by such Lender, and to make any such currency exchange as may be necessary to
effect such application, whether or not such Lender shall have made any demand
under this Agreement or such Note and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Administrative Borrower
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of setoff) that
such Lender and its Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Administrative Borrower and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender that such Lender
has executed it and thereafter shall be binding upon and inure to the benefit of
the Administrative Borrower, the Administrative Agent and each Lender and their
respective successors and assigns, except that no Loan Party shall have the
right to assign its rights or Obligations hereunder or any interest herein
without the prior written consent of all of the Lenders (and any other attempted
assignment or transfer by any Loan Party shall be null and void).

SECTION 8.07. Assignments and Participations.

(a) Successors and Assigns Generally. No Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 8.07(b), (ii) by way of participation
in accordance with the provisions of Section 8.07(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 8.07(f) (and any other attempted assignment or transfer by any Lender
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may, and shall as provided in
Section 2.21, at any time assign to one or more assignees (other than an
Ineligible Institution) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Advances at
the time owing to it); provided that (in each case with respect to the Revolving
Credit Commitments and the Letter of Credit Commitments) any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or in the case
of an assignment to a Lender, no minimum amount need be assigned; and

 

-89-



--------------------------------------------------------------------------------

(B) in any case not described in Section 8.07(b)(i)(A), the aggregate amount of
the applicable Commitment (which for this purpose includes Advances outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Administrative Borrower otherwise consents.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender or Issuing
Bank from assigning all or a portion of its rights and obligations among the
Revolving Credit Commitments and the Letter of Credit Commitments on a non-pro
rata basis; provided that, at no time shall the Letter of Credit Commitment of
any Issuing Bank exceed the Revolving Credit Commitment of such Issuing Bank.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 8.07(b)(i)(B) and, in addition:

(A) the consent of the Administrative Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default under Section 6.01(a) or (f) has occurred and is continuing at the time
of such assignment, or (y) such assignment is to a Lender or an Affiliate of a
Lender; provided that the Administrative Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender; and

(C) the consent of each Issuing Bank shall be required for any assignment in
respect of the Revolving Credit Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to an
Ineligible Institution or any Defaulting Lender or any of its Subsidiaries.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its holding company, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) the Administrative Borrower or any of its Affiliates; provided
that, with respect to clause (c), such holding company, investment vehicle or
trust shall not constitute an Ineligible Institution if it (x) has not been
established for the primary purpose of acquiring any Advances or Commitments,
(y) is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business.

 

-90-



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Borrower and the Administrative
Agent, the applicable pro rata share of Advances previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent,
each Issuing Bank and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Administrative Borrower, shall maintain at one of its offices in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related stated interest amounts) of
the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Administrative Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Administrative
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

-91-



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Administrative Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Administrative
Borrower or any of the Administrative Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Advances owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Administrative Borrower, the Administrative Agent,
the Issuing Banks and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 8.16 with respect to any payments made by such Lender to
its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver of any provision of this Agreement or
any Note, or any consent to any departure by any Loan Party therefrom, to the
extent that such amendment, waiver or consent otherwise requires such Lender’s
affirmative consent pursuant to the provisions of Section 8.01 and then only to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation. The Administrative Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.11, 8.04(d) and 2.14 (subject to the
requirements and limitations therein, including the requirements under
Section 2.14 (it being understood that the documentation required under
Section 2.14 shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.11, 2.14 and 2.21 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at the Administrative
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Administrative Borrower to effectuate the provisions of Section 2.21 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.05 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.15 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Administrative Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under United States Treasury Regulations Section 5f.103-1(c)
and Proposed United States Treasury Regulations Section 1.163-5(b) (or, in each
case, any amended or successor version), or is necessary for the Administrative
Borrower and the Administrative Agent to comply with their obligations under
FATCA or other applicable law. The entries in the Participant Register shall be
conclusive

 

-92-



--------------------------------------------------------------------------------

absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(e) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Loan Parties furnished to such Lender by or on behalf of the
Loan Parties; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree for the benefit of
the Loan Parties to preserve the confidentiality of any Borrower Information
relating to the Loan Parties received by it from such Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender to a Federal Reserve Bank, any other Governmental
Authority or any of its Affiliates; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

SECTION 8.08. Confidentiality. Neither the Administrative Agent nor any Lender
may disclose to any Person any confidential, proprietary or non-public
information of the Loan Parties furnished to the Administrative Agent or the
Lenders by any Loan Party (such information being referred to collectively
herein as the “Borrower Information”), except that each of the Administrative
Agent and each of the Lenders may disclose Borrower Information (i) to its and
its affiliates’ employees, officers, directors, partners, counsel, auditors,
representatives, agents and advisors (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Borrower Information and instructed to keep such Borrower Information
confidential on terms at least as restrictive as provided herein), (ii) to the
extent requested by any regulatory authority or self-regulatory body, (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder
(including, if required, to establish the facts of Default), (vi) subject to an
agreement containing provisions at least as restrictive as those of this
Section 8.08, to any assignee or participant or prospective assignee or
participant or to any credit insurance provider, direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement,
(vii) to the extent such Borrower Information (A) is or becomes generally
available to the public on a non-confidential basis other than as a result of a
breach of this Section 8.08 by the Administrative Agent or such Lender, or
(B) is or becomes available to the Administrative Agent or such Lender on a
non-confidential basis from a source other than the Loan Parties; provided that
such source is not known to the Administrative Agent or Lender, as applicable,
to be subject to any confidentiality obligation to any Loan Party, and
(viii) with the consent of any Loan Party; provided that, prior to any
disclosure pursuant to (ii) or (iii) above, the disclosing party agrees that it
will notify the non-disclosing party as soon as practical in the event of any
such request for a disclosure (other than at the request of a banking regulatory
authority or self-regulatory body), unless such notification shall be prohibited
by applicable law or legal process. The Administrative Agent and the Lenders
agree that monetary damages would not be a sufficient remedy for breach of this
Section 8.08, and that in addition to all other remedies available at law or in
equity, the Loan Parties shall be entitled to seek equitable relief, including
injunction and specific performance, without proof of actual damages.

 

-93-



--------------------------------------------------------------------------------

SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 8.11. Jurisdiction, Etc. Each party hereto hereby irrevocably and
unconditionally

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents (except as otherwise
expressly provided in such other Loan Documents) to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York located in the Borough of
Manhattan, New York, New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;
provided that nothing in this Agreement shall be deemed or operate to preclude
(i) any party from bringing any legal action or proceeding in any jurisdiction
for the recognition and enforcement of any judgment and (ii) if all such courts
decline jurisdiction over any person, or decline (or in the case of the courts
of the United States of America for the Southern District of New York, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction;

(b) consents and agrees that any such action or proceeding arising out of or
relating to this Agreement or any other Loan Document may be brought in any
court referred to in paragraph (a) of this Section 8.11 and waives any objection
that it may now or hereafter have to the laying of venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 8.02 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, indirect, exemplary, punitive or consequential
damages.

(f) ANY SUBSIDIARY BORROWER HEREBY APPOINTS THE ADMINISTRATIVE BORROWER AS ITS
AUTHORIZED AGENT (THE “AUTHORIZED AGENT”) UPON WHOM PROCESS MAY BE SERVED IN ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN WHICH MAY BE INSTITUTED IN ANY STATE OR FEDERAL
COURT IN THE CITY OF NEW YORK, NEW YORK. SERVICE OF PROCESS UPON THE AUTHORIZED
AGENT SHALL BE DEEMED, IN EVERY RESPECT, EFFECTIVE SERVICE OF PROCESS UPON ANY
SUBSIDIARY BORROWER.

 

-94-



--------------------------------------------------------------------------------

SECTION 8.12. No Liability of the Issuing Banks. The Administrative Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letter of Credit. Neither
an Issuing Bank nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Administrative Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Administrative Borrower, to the extent of
any direct, but not consequential damages suffered by the Administrative
Borrower that the Administrative Borrower proves were caused by (i) such Issuing
Bank’s willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

SECTION 8.13. Judgment.

(a) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Alternative Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be based on the Dollar Equivalent of such Alternative
Currency on the Business Day preceding that on which final judgment is given.

(b) The obligation of the Administrative Borrower and each Loan Party in respect
of any sum due from it in any currency (the “Primary Currency”) to any Lender or
the Administrative Agent hereunder shall, notwithstanding any judgment in any
other currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be), of any sum adjudged to be so due in such other currency, such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the applicable Primary Currency with such other currency; if
the amount of the applicable Primary Currency so purchased is less than such sum
due to such Lender or the Administrative Agent (as the case may be) in the
applicable Primary Currency, the Administrative Borrower and each other Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender or the Administrative Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to any Lender or the Administrative Agent (as the case may
be) in the applicable Primary Currency, such Lender or the Administrative Agent
(as the case may be) agrees to remit to the Administrative Borrower or such Loan
Party such excess.

 

-95-



--------------------------------------------------------------------------------

SECTION 8.14. Patriot Act. Each Lender hereby notifies the Administrative
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the PATRIOT Act.

SECTION 8.15. Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT BORROWER INFORMATION AS DEFINED IN
SECTION 8.08 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE ADMINISTRATIVE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE ADMINISTRATIVE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 8.16. Indemnification by Lenders.

(a) Each Lender severally agrees to indemnify the Administrative Agent (to the
extent not reimbursed by the Administrative Borrower and without limiting the
obligation of the Administrative Borrower to do so), from and against such
Lender’s Pro Rata Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that maybe imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that (i) no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Administrative Agent’s gross negligence or willful misconduct and (ii) provided
that the Indemnified Costs were incurred by or asserted against the
Administrative Agent in its capacity as such. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its Pro Rata Share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Administrative Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 8.16 applies
whether any such investigation, litigation or proceeding is brought by the
Administrative Agent, any Lender or a third party.

 

-96-



--------------------------------------------------------------------------------

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Administrative Borrower) from and against such
Lender’s Pro Rata Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any such Issuing Bank in any way relating to or arising out of
this Agreement or any action taken or omitted by such Issuing Bank hereunder or
in connection herewith; provided, however, that (i) no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Issuing Bank’s gross negligence or willful misconduct and (ii) provided that the
indemnified amounts were incurred by or asserted against the Issuing Bank in its
capacity as such. Without limitation of the foregoing, each Lender agrees to
reimburse any such Issuing Bank promptly upon demand for its Pro Rata Share of
any costs and expenses (including, without limitation, reasonable fees and
expenses of counsel) payable by the Administrative Borrower under Section 8.04,
to the extent that such Issuing Bank is not promptly reimbursed for such costs
and expenses by the Administrative Borrower.

(c) The failure of any Lender to reimburse the Administrative Agent or any
Issuing Bank promptly upon demand for its Pro Rata Share of any amount required
to be paid by the Lenders to the Administrative Agent or such Issuing Bank as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse the Administrative Agent or such Issuing Bank for its Pro Rata
Share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse the Administrative Agent or an Issuing Bank for such
other Lender’s Pro Rata Share of such amount. Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 8.16 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.

SECTION 8.17. No Fiduciary Duties. (a) The Administrative Borrower acknowledges
and agrees, and acknowledges its Subsidiaries’ understanding, that no Agent,
Issuing Bank or Lender (each a “Lender Party”) will have any obligations except
those obligations expressly set forth herein and in the other Loan Documents and
each Lender Party is acting solely in the capacity of an arm’s length
contractual counterparty to the Administrative Borrower with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, the Administrative Borrower
or any other person. The Administrative Borrower agrees that it will not assert
any claim against any Lender Party based on an alleged breach of fiduciary duty
by such Lender Party in connection with this Agreement and the transactions
contemplated hereby. Additionally, the Administrative Borrower acknowledges and
agrees that no Lender Party is advising the Administrative Borrower as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Administrative Borrower shall consult with its own advisors concerning such
legal, tax, investment, accounting or regulatory matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Lender
Parties shall have no responsibility or liability to the Administrative Borrower
with respect thereto.

 

-97-



--------------------------------------------------------------------------------

(b) The Administrative Borrower further acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Lender Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Lender Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrowers and other
companies with which the Borrowers may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Lender Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

(c) In addition, the Administrative Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Lender Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Administrative Borrower may have conflicting interests regarding the
transactions described herein and otherwise. The Administrative Borrower also
acknowledges that no Lender Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to any Loan
Party, confidential information obtained from other companies.

SECTION 8.18. Waiver of Jury Trial. Each of the Administrative Borrower, the
Administrative Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Administrative Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

SECTION 8.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-98-



--------------------------------------------------------------------------------

SECTION 8.20. Release of Subsidiary Guarantors and Subsidiary Borrowers.

(a) So long as no Event of Default has occurred and is continuing, a Subsidiary
Guarantor shall be released from its Obligations under its Subsidiary Guaranty
and such Subsidiary Guaranty shall be terminated automatically, without any
further action on the part of the Lenders, immediately prior to the release of
such Subsidiary Guarantor as a guarantor of all Specified Debt of which such
Subsidiary Guarantor is, or is required to be, a guarantor, provided that, if at
any time and for any reason such Subsidiary Guarantor is deemed to be or
otherwise becomes reinstated as a guarantor under any Specified Debt, such
Subsidiary shall automatically be reinstated as a Subsidiary Guarantor under its
Subsidiary Guaranty without any further action on the part of such Subsidiary
Guarantor or the Lenders.

(b) A Subsidiary Borrower shall be automatically released from its obligations
under the Loan Documents upon the repayment in full and termination of such
Subsidiary Borrower’s Subsidiary Borrower Tranche.

[Signature Pages Follow]

 

-99-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NEWS CORPORATION, as Administrative

Borrower

By:  

/s/ Kevin Halpin

  Name: Kevin Halpin  

Title: Senior Vice President and Deputy Chief

  Financial Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Matthew Cheung

  Name: Matthew Cheung   Title: Vice President

JPMORGAN CHASE BANK, N.A., as Lender and as

Initial Issuing Bank

By:  

/s/ Matthew Cheung

  Name: Matthew Cheung   Title: Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A.,

as Lender and as Initial Issuing Bank

By:  

/s/ Kyle Oberkrom

  Name: Kyle Oberkrom   Title: Associate

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender and as Initial Issuing Bank By:  

/s/ Michael Vondriska

  Name: Michael Vondriska   Title: Vice President

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

Bank of China, New York Branch,

as a Lender

By:  

/s/ Raymond Qiao

  Name: Raymond Qiao   Title: EVP

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Rebecca Kratz

  Name: Rebecca Kratz   Title: Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC Bank USA, National Association,

as a Lender

By:  

/s/ Brett Bonet

  Name: Brett Bonet   Title: Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as a Lender

By:  

/s/ George Stoecklein

  Name: George Stoecklein   Title: Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Director If a second signature is necessary: By:  

/s/ Annie Chung

  Name: Annie Chung   Title: Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Australia and New Zealand Banking Group Limited, as a Lender By:  

/s/ Robert Grillo

  Name: Robert Grillo   Title: Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Commonwealth Bank of Australia,

as a Lender

By:  

/s/ James Bennett

  Name: James Bennett   Title: Senior Associate

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION,

as a Lender

By:  

/s/ Janet Dawson

  Name: Janet Dawson   Title: Tier Two Attorney

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Signed for and on behalf of National Australia Bank Limited by its duly
constituted attorney who holds the position of Level 2 Attorney under a power of
attorney dated 1 March 2007 in the presence of:     

/s/ Iqbal Kajani

    

/s/ Archit Goradia

Signature of witness      Signature of attorney who declares that the attorney
has not received any notice of the revocation of the power of attorney

Iqbal Kajani

    

Archit Goradia

Full name of witness      Full name of attorney

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Name of Initial Lender

   Revolving Credit
Commitment      Letter of Credit
Commitment1  

JPMorgan Chase Bank, N.A.

   $ 85,000,000      $ 33,333,333.34  

Bank of America, N.A.

   $ 85,000,000      $ 33,333,333.33  

Citibank, N.A.

   $ 85,000,000      $ 33,333,333.33  

Bank of China, New York Branch

   $ 85,000,000     

Goldman Sachs Bank USA

   $ 60,000,000     

HSBC Bank USA, National Association

   $ 60,000,000     

Deutsche Bank AG, New York Branch

   $ 60,000,000     

Australia and New Zealand Banking Group Limited

   $ 42,500,000     

Commonwealth Bank of Australia

   $ 42,500,000     

Westpac Banking Corporation

   $ 42,500,000     

National Australia Bank Limited

   $ 42,500,000     

Morgan Stanley Bank, N.A.

   $ 30,000,000     

MUFG Bank, LTD.

   $ 30,000,000     

TOTAL:

   $     750,000,000      $     100,000,000.00  

 

1 

The Letter of Credit Commitment is part of and not in addition to the Revolving
Credit Commitment.



--------------------------------------------------------------------------------

Schedule II

Administrative Agent’s Office

If to the Administrative Agent or Swingline Lender:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd.

NCC5 / 1st Floor

Newark, DE 19713

Attention: Loan & Agency Services Group

Agency Withholding Tax Inquiries:

Email: agency.tax.reporting@jpmorgan.com

Agency Compliance/Financials/Intralinks:

Email: covenant.compliance@jpmchase.com

If Issuing Bank:

JPMorgan Chase Bank, N.A.

10420 Highland Manor Dr. 4th Floor

Tampa, FL 33610

Attention: Standby LC Unit

Tel: 800-364-1969

Fax: 856-294-5267

Email: gts.ib.standby@jpmchase.com

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd.

NCC5 / 1st Floor

Newark, DE 19713

Attention: Loan & Agency Services Group



--------------------------------------------------------------------------------

Schedule 5.01(h)

Existing Transactions with Affiliates

 

1.

Fox Sports Australia and Foxtel are parties to certain trademark agreements with
Twenty-First Century Fox, Inc. which licenses the Fox mark to FSA and Foxtel for
use in their territories.

 

2.

News Corp and the REA Group provides guarantees (and receives a fee in
connection with such guarantee) of that certain credit facility by and among
Elara Technologies PTE. LTD and Citibank, N.A., Singapore Branch, and the other
parties from time to time thereto.

 

3.

Those transactions with Affiliates described in News Corp’s 10-K and Proxy
Statement, filed with the SEC on August 13, 2019 and October 7, 2019,
respectively, and any extensions, renewals or replacements thereof.

 

4.

Rent and related expenses, from News Corp to Fox Corporation for subleases at
1185 and 1211 Avenue of the Americas, New York.



--------------------------------------------------------------------------------

Schedule 5.02(a)

Existing Liens

 

1.

Liens on certain equipment, software and related assets of HarperCollins
Publishers, L.L.C. in favor of Hewlett Packard Financial Services as described
in the UCC Financing Statement filed with the Delaware Department of State under
the initial filing number 20071721280 and any assignments, continuations or
amendments thereof.

 

2.

Liens on certain goods and related assets of HarperCollins Publishers L.L.C. in
favor of Comsource, Inc. as described in the UCC Financing Statement filed with
the Delaware Department of State under the initial filing number 20111057986 and
any assignments, continuations or amendments thereof.

 

3.

Liens on certain equipment, software and related assets of Dow Jones & Company,
Inc. in favor of Hewlett Packard Financial Services Company as described in the
UCC Financing Statement filed with the Delaware Department of State under the
initial filing number 20071274249 and any assignments, continuations or
amendments thereof.

 

4.

Liens on certain assets and properties of Dow Jones & Company, Inc. in favor of
Public Service Electric & Gas Company as described in the UCC Financing
Statement filed with the Delaware Department of State under the initial filing
number 20110118367 and any assignments, continuations or amendments thereof.

 

5.

Liens on certain equipment, software and related assets of Dow Jones & Company,
Inc. in favor of Fujifilm North America Corporation as described in the UCC
Financing Statement filed with the Delaware Department of State under the
initial filing number 20141698158 and any assignments, continuations or
amendments thereof.

 

6.

Liens on certain equipment, software and related assets of Dow Jones & Company,
Inc. in favor of Fujifilm North America Corporation as described in the UCC
Financing Statement filed with the Delaware Department of State under the
initial filing number 20141698190 and any assignments, continuations or
amendments thereof.

 

7.

Liens on certain equipment, software and related assets of Dow Jones & Company,
Inc. in favor of Fujifilm North America Corporation as described in the UCC
Financing Statement filed with the Delaware Department of State under the
initial filing number 20141698281 and any assignments, continuations or
amendments thereof.

 

8.

Liens on certain equipment, software and related assets of Dow Jones & Company,
Inc. in favor of Fujifilm North America Corporation as described in the UCC
Financing Statement filed with the Delaware Department of State under the
initial filing number 20141698307 and any assignments, continuations or
amendments thereof.

 

9.

Liens on certain equipment, software and related assets of Dow Jones & Company,
Inc. in favor of Fujifilm North America Corporation as described in the UCC
Financing Statement filed with the Delaware Department of State under the
initial filing number 20141698414 and any assignments, continuations or
amendments thereof.



--------------------------------------------------------------------------------

10.

Liens on certain equipment, software and related assets of Dow Jones & Company,
Inc. in favor of Northstar Pulp & Paper Co., Inc. as described in the UCC
Financing Statement filed with the Delaware Department of State under the
initial filing number 20153181756 and any assignments, continuations or
amendments thereof.



--------------------------------------------------------------------------------

Schedule 5.02(e)

Existing Debt

 

i)

Secured Loans at June 30, 2019

 

Business

   Lender      Related to    Balance  

Dow Jones

    
Public Service Electric and
Gas Company, New Jersey  
     Purchase of solar- powered
generation System    $ 8,498,240  

 

ii)

Drawn Credit Lines (excluding cash pooling arrangements) at June 30, 2019

None (excludes inter-company working capital credit lines and debt at Foxtel and
REA (shown below))

 

iii)

Significant Standby Letters of Credit and Bank Guarantees at June 30, 2019

Various letters of credit maturing between 11/01/2019 and 3/31/2024 amounting to
a total of $41,895,010.

 

iv)

Foxtel Debt at November 30, 2019

1. US Private Placement Debt:

 

     Total Drawn      Total Available  

2012 placement

   A$ 296,000,000      A$ 296,000,000  

2012 placement

   A$ 222,000,000      A$ 222,000,000  

2012 AUD placement

   A$ 100,000,000      A$ 100,000,000     

 

 

    

 

 

 

Total USPP

   A$ 618,000,000      A$ 618,000,000     

 

 

    

 

 

 

2. Bank Credit Facilities:

 

     Total Drawn      Total Available  

2019 Bank Credit Facility

   A$ 610,000,000      A$ 610,000,000  

2019 Term Loan

   A$ 250,000,000      A$ 250,000,000  

CBA MOFA Facility

   A$ 17,000,000      A$ 40,000,000     

 

 

    

 

 

 

Total Credit Facilities

   A$ 877,000,000      A$ 900,000,000     

 

 

    

 

 

 



--------------------------------------------------------------------------------

v)

REA Group Ltd Credit Facilities at December 3, 2019

 

     Total Amount Drawn      Total Amount Available  

Credit Facility 2018

   A$ 70,000,000      A$ 70,000,000  

Credit Facility 2019

   A$ 170,000,000      A$ 170,000,000     

 

 

    

 

 

 

Total

   A$ 240,000,000      A$ 240,000,000     

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

NOTE

 

US$                                    Dated:                             , 201_

FOR VALUE RECEIVED, the undersigned, NEWS CORPORATION, a Delaware corporation
(the “Administrative Borrower”), HEREBY PROMISES TO PAY to (the “Lender”) for
the account of its Applicable Lending Office on the Termination Date applicable
to such Lender (each as defined in the Credit Agreement referred to below) the
principal sum of US$[amount of the Lender’s Commitment in figures] or, if less,
the aggregate principal amount of the Advances outstanding on such Termination
Date made by the Lender to the Administrative Borrower pursuant to the Credit
Agreement dated as of December 12, 2019 among the Administrative Borrower, the
Lender and certain other lenders party thereto, J.P. Morgan Securities LLC, BofA
Securities, Inc., Citibank, N.A. and Bank of China, New York Branch, as joint
lead arrangers and joint bookrunners, BofA Securities, Inc., Citibank, N.A.. and
Bank of China, as syndication agents, and JPMorgan Chase Bank, N.A., as
Administrative Agent for the lenders (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined).

The Administrative Borrower promises to pay interest on the unpaid principal
amount of each Advance from the date of such Advance until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in the currency specified in
Section 2.13 of the Credit Agreement to JPMorgan Chase Bank, N.A., as
Administrative Agent, at the Administrative Agent’s Account in same day funds.
Each Advance owing to the Lender by the Administrative Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Administrative
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar Equivalent of the amount first above mentioned, the
indebtedness of the Administrative Borrower resulting from each such Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

NEWS CORPORATION By:  

 

  Title:

 

A-1



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount and Currency

of Advance

  

Amount of Principal

Paid or Prepaid

  

Unpaid Principal
Balance

  

Notation
Made By

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTICE OF BORROWING

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders party

to the Credit Agreement

referred to below

[c/o JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel / Jon Krepol]1

[c/o J.P. Morgan Europe Limited

Loans Agency 6th floor

25 Bank Street, Canary Wharf

London E145JP

United Kingdom]2

Ladies and Gentlemen:

The undersigned, News Corporation, refers to the Credit Agreement, dated as of
December 12, 2019 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders party thereto, J.P. Morgan Securities
LLC, BofA Securities, Inc., Citibank, N.A. and Bank of China, New York Branch,
as joint lead arrangers and joint bookrunners, BofA Securities, Inc., Citibank,
N.A. and Bank of China, as syndication agents, and JPMorgan Chase Bank, N.A., as
Administrative Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is                     , 201
        .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances]3 [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is [US$][C$][A$][€][£]
        .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is          month[s].]4

 

1 

For Borrowings in US$ and C$.

2 

For Borrowings in €, £ and A$.

3 

Base Rate only available for US$/ C$ Borrowings.

 

B-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the representations and warranties set forth in the last
sentence of subsection (e) thereof and in subsection (g) thereof) are true and
correct in all material respects (except for representations and warranties
qualified as to materiality and Material Adverse Effect, which shall be true and
correct in all respects), before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date (except to the extent any such representation or warranty
specifically relates to an earlier date in which case such representation and
warranty shall be accurate in all material respects as of such earlier date);
and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, NEWS CORPORATION By:  

 

  Title:

 

 

4 

Include for Eurodollar Rate Borrowings.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]6 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.]8
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permit- ted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the As- signor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

5 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

6 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

7 

Select as appropriate.

8 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

C-1



--------------------------------------------------------------------------------

1.

Assignor[s]:                                          
                           

                                                                          

[Assignor [is][is not] a Defaulting Lender]

 

2.

Assignee[s]:                                         
                            

                                                                      

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.    Borrower(s):    News Corporation 4.    Administrative Agent:    JPMorgan
Chase Bank, N.A., as the Administrative Agent under the Credit Agreement 5.   
Credit Agreement:    The Credit Agreement dated as of December 12, 2019 among
News Corporation, as borrower, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents party thereto 6.    Assigned
Interest[s]:   

 

Assignor(s)9

  

Assignee(s)10

  

Facility Assigned

  

Aggregate Amount of
Commitment/Advances

for all Lenders11

  

Amount of
Commitment/ Advances
Assigned12

  

Percentage
Assigned of
Commitment/
Advances13

  

CUSIP

Number

         [US$][C$][AUD$][€][£]    [US$][C$][AUD$][€][£]               
[US$][C$][AUD$][€][£]    [US$][C$][AUD$][€][£]               
[US$][C$][AUD$][€][£]    [US$][C$][AUD$][€][£]      

 

 

 

 

 

 

 

9 

List each Assignor, as appropriate.

10 

List each Assignee, as appropriate.

11 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

12 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

13

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

C-2



--------------------------------------------------------------------------------

Effective Date:                     , 20          [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]14 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]15 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

 

 

14 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

15 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

C-3



--------------------------------------------------------------------------------

[Consented to and]16 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:  

 

  Title: [Consented to:]17 NEWS CORPORATION By:  

 

  Title:

JPMORGAN CHASE BANK, N.A., as Issuing Bank

 

By:  

 

  Title: [    ], as Issuing Bank By:  

 

  Title:

 

 

 

16 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

17 

To be added only if the consent of the Administrative Borrower and/or other
parties (e.g. Issuing Bank) is required by the terms of the Credit Agreement.

 

C-4



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Administrative Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Administrative Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the pro- visions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(i) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of December 12, 2019, among
NEWS CORPORATION, a Delaware corporation (the “Administrative Borrower”), the
Lenders (as defined therein), the initial issuing banks listed on the signature
pages thereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”), and the other agents party thereto. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“10-percent shareholder” of the Administrative Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, (iv) it is not a “controlled
foreign corporation” related to the Administrative Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Borrower and the Administrative
Agent with a certificate of its non-U.S. person status on Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Administrative Borrower and the Administrative Agent in writing and (2) the
undersigned shall furnish the Administrative Borrower and the Administrative
Agent a properly completed and currently effective certificate in either the
calendar year in which payment is to be made by the Administrative Borrower or
the Administrative Agent to the undersigned, or in either of the two calendar
years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

  [Lender] By:  

 

  Name:   Title:   [Address]

Dated:                                                      , 20[ ]

 

D-1-2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of December 12, 2019, among
NEWS CORPORATION, a Delaware corporation (the “Administrative Borrower”), the
Lenders (as defined therein), the initial issuing banks listed on the signature
pages thereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”), and the other agents party thereto. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)) allocable to such applicable
partners/members, (iii) neither the undersigned nor any of its applicable
partners/members that is claiming the portfolio interest exemption (its
“Applicable Partners/Members”) is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its Applicable
Partners/Members is a “10-percent shareholder” of the Administrative Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code,
(v) none of its Applicable Partners/Members is a “controlled foreign
corporation” related to the Administrative Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code, and (vi) no payments in
connection with any Loan Document are effectively connected with the conduct of
a U.S. trade or business by the undersigned or any of its Applicable
Partners/Members.

The undersigned has furnished the Administrative Borrower and the Administrative
Agent with an Internal Revenue Service Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Administrative Borrower and the Administrative
Agent and (2) the undersigned shall have at all times furnished the
Administrative Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

  [Lender] By:  

 

  Name:   Title:   [Address]

Dated:                                                      , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of December 12, 2019, among
NEWS CORPORATION, a Delaware corporation (the “Administrative Borrower”), the
Lenders (as defined therein), the initial issuing banks listed on the signature
pages thereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”), and the other agents party thereto. The term “Foreign
Lender” as used herein means a Lender that is a not a United States person
within the meaning of Section 7701(a)(30) of the Internal Revenue Code. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Sections 2.14(e) and 8.07(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iii) it is not a “10-percent shareholder” of the
Administrative Borrower within the meaning of Section 871(h)(3)(B)of the
Internal Revenue Code, (iv) it is not a “controlled foreign corporation” related
to the Administrative Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code, and (v) no payments in connection with any Loan Document
are effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Foreign
Lender in writing and (2) the undersigned shall have at all times furnished such
Foreign Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

  [Participant] By:  

 

  Name:   Title:   [Address]

Dated:                                                      , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of December 12, 2019, among
NEWS CORPORATION, a Delaware corporation (the “Administrative Borrower”), the
Lenders (as defined therein), the initial issuing banks listed on the signature
pages thereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”), and the other agents party thereto. The term “Foreign
Lender” as used herein means a Lender that is a not a United State person within
the meaning of Section 7701(a)(30) of the Internal Revenue Code. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Sections 2.14(e) and 8.07(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
the participation allocable to such applicable partners/members, (iii) neither
the undersigned nor any of its applicable partners/members that is claiming the
portfolio interest exemption (its “Applicable Partners/Members”) is a bank
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its Applicable Partners/Members is a “10-percent shareholder” of
the Administrative Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, (v) none of its Applicable Partners/Members is a
“controlled foreign corporation” related to the Administrative Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code, and (vi) no
payments in connection with any Loan Document are effectively connected with the
conduct of a U.S. trade or business by the undersigned or any of its Applicable
Partners/Members.

The undersigned has furnished its participating Foreign Lender with an Internal
Revenue Service Form W-8IMY accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing and (2) the undersigned shall have at
all times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

  [Participant] By:  

 

  Name:   Title:   [Address]

Dated:                                                      , 20[ ]

 

D-4-2